UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Fiscal Year Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Transition Period from…………To………… Commission File Number 000-11071 IMAGE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 84-0685613 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (Address of principal executive offices, including zip code) (818) 407-9100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES o NO þ Indicate by check mark if the registrant is not required to file report pursuant to Section 13 or Section 15(d) of the Act.YES o NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon- accelerated fileroSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO R The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing price of $0.15 for shares of the registrant’s common stock on September 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the over-the-counter market on the OTCQB marketplace, was approximately $4,130,743.In calculating such aggregate market value, shares of common stock owned of record or beneficially by officers, directors and persons known to the registrant to own more than five percent of the registrant’s voting securities (other than such persons of whom the registrant became aware only through the filing of a Schedule 13G filed with the Securities and Exchange Commission) were excluded because such persons may be deemed to be affiliates. The number of shares outstanding of the registrant’s common stock as of June 15, 2011:255,602,133 DOCUMENTS INCORPORATED BY REFERENCE The registrant has incorporated by reference into Part III of this Annual Report on Form 10-K portions of its proxy statement for its 2011 Annual Meeting of Stockholders to be filed pursuant to Regulation 14A. IMAGE ENTERTAINMENT, INC. Form 10-K Annual Report For The Fiscal Year Ended March 31, 2011 TABLE OF CONTENTS PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 13 ITEM 1B. Unresolved Staff Comments 21 ITEM 2. Properties 21 ITEM 3. Legal Proceedings 21 ITEM 4. Removed and Reserved 21 PART II 22 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 8. Financial Statements and Supplementary Data 37 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 71 ITEM 9A. Controls and Procedures 71 ITEM 9B. Other Information 72 PART III 73 ITEM 10. Directors, Executive Officers and Corporate Governance 73 ITEM 11. Executive Compensation 73 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 73 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 73 ITEM 14. Principal Accountant Fees and Services 73 PART IV 74 ITEM 15. Exhibits and Financial Statement Schedules 74 SIGNATURES 80 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K for the fiscal year ended March 31, 2011 (or Annual Report) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Annual Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Annual Report. You should carefully consider and evaluate all of the information in this Annual Report, including the risk factors listed below.If any of these risks occur, our business, results of operations and financial condition could be harmed, the price of our common stock could decline and you may lose all or part of your investment, and future events and circumstances could differ significantly from those anticipated in the forward-looking statements contained in this Annual Report. Table of Contents PART I ITEM 1.BUSINESS Overview Image Entertainment, Inc. (or Image, the Company, we, us or our) was incorporated in Colorado as Key International Film Distributors, Inc. in April 1975.In 1983, we changed our name to Image Entertainment, Inc.We reincorporated in California in November 1989 and reincorporated again in Delaware in September 2005.Our principal executive offices are located at 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311. We are a leading independent licensee and distributor of entertainment programming in North America.We release our library of exclusive content on a variety of formats and platforms, including DVD, Blu-ray Disc® (or Blu-ray), digital (video-on-demand (or VOD), electronic sell-through (or EST) and streaming), broadcast television (cable or satellite, including VOD and pay-per-view), theatrical and non-theatrical (airplanes, libraries, hotels and cruise ships) exploitation. Our focus is on a diverse array of general and specialty content, including: · Feature films · Theatrical catalogue films · Comedy · Independent films · Music concerts · Foreign films · Urban (including stage plays) · Youth culture/lifestyle · Theatre · Television · Documentaries · Sports We also acquire exclusive rights to audio content for distribution via digital platforms and on CD spread across a variety of genres and configurations. We strive to grow revenue by maintaining and building a library of titles that can be exploited in a variety of formats and distribution channels.Our library of rights currently contains: · Approximately 3,200 exclusive titles · Digital rights to o Approximately 2,300 video programs o Approximately 400 audio titles containing more than 5,800 individual tracks · Approximately 300 CD titles Each month, we release an average of 15-20 exclusive DVD titles, most of which also include digital, broadcast, and VOD rights. Strategy We believe our current strategy, which we began implementing in fiscal 2010, continues to allow us to be more flexible and act upon opportunities at a more rapid pace. The main components of our current strategy include: · Pursuing Exclusive Content Acquisition: The Company has refocused its content acquisition efforts by focusing on: o Cast-driven feature films, which may result in fewer new titles, but have potentially higher consumer recognition and revenue on each release. o Well-known, talent-driven music and comedy selections. 4 Table of Contents o Film, television and specialty libraries of all sizes. · Exercising Financial Discipline:Image has implemented an improved ‘greenlight’ process that we believe allows the Company to evaluate better the potential profit in a given acquisition opportunity versus the financial investment and potential risks. · Acquiring All Rights:When appropriate, the Company now acquires the greatest variety of distribution rights regarding acquired content in the greatest variety of formats, including DVD, Blu-ray, broadcast, VOD and digital, for both domestic and international use.This allows the Company to further diversify its revenue streams. · Pursuing Strategic Opportunities:The Company has, and will continue to, actively pursue accretive business acquisitions, joint ventures and other creative partnering arrangements.Our management team’s significant network of relationships and depth of expertise provide unique opportunities for us to grow in areas we know best. From January 2010 through June 2011, Image has either acquired or entered into exclusive distribution relationships with and acquired rights to distribute films and libraries of several companies such as Madacy Entertainment, The Garr Group, Lakeshore Entertainment and Handmade Films, adding approximately 500 titles to the Company’s library. · Ongoing Expenses Reduction Initiatives; Outsourcing:Leveraging our significant cost savings achieved over the past year by right-sizing headcount relative to our operational needs and ongoing evaluation of all cost categories in an effort to effectively convert fixed costs to variable expenses. · Focusing on Core Competencies:Subsequent to our change of management in early 2010 and the completion of our Sony Pictures Home Entertainment transaction in summer 2010, the Company has reduced and refocused headcount.The Company believes that the most profitable use of management and staff time is in the acquisition, sales and marketing of exclusive content.The Company has been able to successfully outsource other time and resource intensive functions, such as distribution, merchandising, manufacturing and other more logistical functions. · Expanding Distribution Opportunities into New Channels and Mediums:The Company has increased its focus on emerging means of distribution that have opened significant new opportunities, many of which have not yet realized their full potential. · Building Relationships with Existing and Potential Content Suppliers:The substantial business relationships of Image’s management team have allowed the Company to substantially expand the depth and breadth of content suppliers willing to do business with the Company. 5 Table of Contents Partial List of Titles Released in Fiscal 2011 Features/Other: TV: The Resident (starring Hilary Swank, Jeffrey Dean Morgan) Tapout: The Complete Series Every Day (starring Liev Schreiber, Helen Hunt, Carla Gugino) Ghost Hunters: Season 5 Part 2 Gun (starring Curtis “50 Cent” Jackson, Val Kilmer) Ghost Hunters: Military Investigations $5 A Day (starring Christopher Walken, Sharon Stone, Amanda Peet) Ghost Hunters International: Season 1 Part 2 Storm Seekers (starring Daryl Hannah) Thriller: The Complete Series Don McKay (starring Thomas Haden Church, Elisabeth Shue) Twilight Zone: Seasons 1 & 2 (Blu-ray version) Disgrace (starring John Malkovich) Twilight Zone: Fan Favorites (special edition) Middle of Nowhere (starring Susan Sarandon, Anton Yelchin, Eva Amurri) 44 Inch Chest (starring Ray Winstone, Ian McShane, John Hurt) Crimes of Fashion (starring Megan Fox, Kaley Cuoco) Criterion Branded: 16 Wishes (starring Debby Ryan, Jean-Luc Bilodeau) Beauty and the Briefcase (starring Hilary Duff) Paths of Glory Accidents Happen (starring Geena Davis) Summer Hours Fallen (starring Paul Wesley, Tom Skerritt, Bryan Cranston) Vivre Sa Vie Tornado Valley (starring Meredith Monroe) America Lost and Found: The BBS Story Skellig: The Owl Man (starring Tim Roth) Ride with the Devil Multiple Sarcasms (starring Timothy Hutton, Mira Sorvino, Dana Delaney, Mario Van Peebles, Stockard Channing) Walkabout That Evening Sun (starring Hal Holbrook) Mystery Train The Lightkeepers (starring Richard Dreyfuss, Bruce Dern, Blythe Danner) Red Desert Chain Letter Stagecoach Eyeborgs The Night of the Hunter Bangkok Adrenaline The Leopard The Magician Cronos Urban: House The Thin Red Line Blood Done Sign My Name (starring Ricky Schroder, Nate Parker) Modern Times Fade to Black (starring Christopher Walken, Danny Huston, Paz Vega) The Darjeeling Limited Perfect Combination Just Another Day Don’t Let Me Drown Special Interest: Soul Kittens Caberet David E. Talbert’s Love in the Nick of Tyme Los Angeles Lakers: 2inals Series David E. Talbert’s Mr. Right Now Ultimate Jordan: Deluxe Limited Edition Rain UFC Presents WEC: Aldo vs. Faber UFC Presents: The Best of WEC Kenny Chesney: Summer in 3D Comedy: Legends of the Canyon: Classic Artists Sondheim: The Birthday Concert Kathleen Madigan: Gone Madigan Ronald Reagan: An American Journey Donnell Rawlings: From Ashy to Classy Ultimate Wave: Tahiti (IMAX) Billy Gardell: Halftime Colin and Brad: Two Man Group Bill Burr: Let It Go Jamie Kennedy: Uncomfortable Danny Bhoy: Subject To Change Bobby Slayton: Born To Be Bobby Steve Byrne: Byrne Identity Loni Love: America’s Sister Janeane Garofalo: If You Will 6 Table of Contents Partial List of Projected Titles for Release in Fiscal 2012 Features/Other: TV: The Way Back (starring Ed Harris, Jim Sturgess, Saoirse Ronan, Colin Farrell) Ghost Hunters: Season 6 Part 1 Burning Palms (starring Dylan McDermott, Rosamund Pike, Shannen Doherty, Lake Bell, Zoe Saldana, and Nick Stahl) The Twilight Zone: Seasons 4 & 5 (Blu-ray version) Passion Play (starring Mickey Rourke, Megan Fox, Bill Murray) The Dick Van Dyke Show: 50th Anniversary Edition: Fan Favorites Mega Python vs. Gatoroid (starring Debbie Gibson, Tiffany) ‘MASTER HAROLD’…and the boys (starring Freddie Highmore, Ving Rhames) Summer Eleven Criterion Branded: The Reef The Inheritance Black Moon The Violent Kind Kiss Me Deadly Wild Cherry Insignificance Born to Ride The Makioka Sisters Chillerama Solaris The Perfect Game Pale Flower ChromeSkull: Laid to Rest 2 Diabolique Just Peck Something Wild The Clinic Blow Out Kes White Material Urban: Lord, All Men Can’t Be Dogs Special Interest: Breaking Up is Hard to Do Love Me or Leave Me 2hampions: Dallas Mavericks Ideal Husband When They Were Young (NBA) Soulja Boy Sons of the City: New York (NBA) Money Matters Highwater 35 and Ticking Foreigner: Live The Bachelor Party B.B. King: Live I Will Follow Legends of Flight (IMAX DVD and 3D Blu-ray) David E. Talbert's What My Husband Doesn’t Know The Pee-Wee Herman Show on Broadway Bette Midler: The Showgirl Must Go On Comedy: Nephew Tommy: Just My Thoughts Whitney Cummings: Money Shot 7 Table of Contents General During the latter part of fiscal 2011, as a result of changes in management’s view of the Company's operations, the Company reorganized its reporting segments in order to better align them with the methods used by management to manage, evaluate, operate and internally report the business activities of the Company.Based on this reorganization, the Company's three former reporting segments, Domestic, Digital and International, have been combined into one reporting segment, Worldwide Entertainment. Our Worldwide Entertainment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast (including cable and satellite), VOD, streaming video, downloading and sublicensing. Net Revenue by Format: Fiscal Year Ended March 31, % Change (in thousands) DVD $ $ )% Blu-ray Digital Broadcast Other ) Net Revenues $ $ )% The Company’s total assets were $73.7 million and $67.4 million, as of March 31, 2011 and 2010, respectively. DVD and Blu-ray. Most of the product we release is in the standard DVD format with an increasing number of titles released on Blu-ray as the format’s acceptance continues to grow.We are a leading independent supplier ofcontent in the music, comedy, special interest, episodic television and urban genres.The following table shows the aggregate number of titles we have in active release by content type, compared with the aggregate number ofsoftware titles released by the industry, through the week ended June 17, 2011, excluding discontinued titles, using data compiled monthly in the DVD & Blu-ray Release Report. Type of DVD Content Total Number of DVD Titles Number of Image Titles Percentage of Total Number of Titles Released by Image Music 4.3% Theatrical Catalog 3.7% Direct to DVD 4.3% Special Interest 1.4% Foreign Language (including distributed lines) 2.8% Television Programming 3.6% Performance: Comedy/Stand-up 15.7% Sports on DVD 50 1.5% All Other 0.8% Total Releases – Cumulative through June 17, 2011 2.5% Source:DVD & Blu-ray Release Report Revised June 16, 2011. We believe that the DVD format continues to be the preferred medium of home entertainment for consumers, although Blu-ray continues to gain industry acceptance.Many of our DVD and Blu-ray titles include special features, enhancements and ancillary materials, such as multiple audio tracks, behind-the-scenes footage, director commentaries, interviews and discographies.As consumers continue to purchase high-definition televisions and become more exposed to high-definition content through satellite and cable, we believe that they will expect the same level of quality from their video movie rentals and purchases.Additionally, high-definition video-on-demand continues to gain traction with consumers and we provide high-definition source materials for this format as well.In fiscal 2011, the Company released 137 titles on Blu-ray, an increase of 125% over fiscal 2010. Digital. We engage in the exclusive wholesale distribution of the digital rights to our library of audio and video content.The demand for the types of programming found in our library continues to increase as new retailers enter this primarily online marketplace.We seek to differentiate ourselves competitively by being a one-stop source for these retailers for the large and diverse collection of entertainment represented by our digital library. 8 Table of Contents We enter into non-exclusive distribution arrangements with retail and consumer-direct entities whose business models include the digital delivery of content. We aggressively continue to add numerous video and audio titles to our growing library of exclusive digital rights each month.Our current digital video library contains approximately 2,300 individual video programs.Our interaction with digital retail outlets is dynamic due to the overall size of our library available to each retailer. We are actively participating in many digital business models, including sell-through, direct-to-own, rental, subscription, streaming and advertising-supported streaming.As consumers adopt these (or future) models, we believe we are well-positioned to grow along with our retail partners.The near-term challenges faced by all digital distributors are to develop ways to increase consumer awareness and integrate this awareness into their buying and consumption habits.Additionally, we support several technology companies and original equipment manufacturer device manufacturers with programming in an effort to generate consumer interest in digital distribution and increase awareness and demand for our titles.Examples of our digital retail accounts are iTunes (audio and video, ringtones), Amazon.com (audio and video), Hulu (video), Sony Playstation (video), Microsoft Xbox (video), YouTube/Google (video) and Samsung (video). Exclusive Acquisition.We acquire exclusive distribution rights to our content across multiple entertainment formats.We acquire our exclusive titles from a wide range of content holders and those who represent content holders, including: · independent content suppliers; · producers; · music artists and record labels; · artist management and talent agencies; and · foreign sales companies. We market and exploit our exclusive content according to exclusive royalty or distribution fee agreements.Our agreements provide for a specified distribution term typically ranging from five to 25 years. The Criterion Collection Distribution Agreement.We have an exclusive home video distribution agreement with The Criterion Collection to distribute its product through mid-2013 on DVD, Blu-Ray and certain digital formats.We have been distributing The Criterion Collection for over 20 years.The Criterion Collection, including its related labels Eclipse, Janus Films and Essential Art House, currently contains approximately 500 active DVD titles. The Criterion Collection and its related labels release approximately 50 titles annually.Distribution of programming from The Criterion Collection contributed approximately 26% and 29% of our net revenue in fiscal 2011 and 2010, respectively. New Library Acquisition Strategy.Since January 2010, we have broadened our content acquisition focus to include complete libraries from both studios and independents, such as the Handmade Films library (announced in March 2010) Lakeshore Entertainment library (announced in April 2011), and strategically aligned companies, such as our Madacy Home Video acquisition (announced in October 2010). Mining of Image’s Library.We continue to create new and special editions of previously released content that will encourage consumers to repurchase the product in these technically superior versions.We also continue to expand on strategies that extend the life cycle of our titles, including “second bite” strategies that focus on repricing and/or remarketing and repromotion; increased focus on budget product and shippers; and product shipped with merchandising displays. Marketing.Our in-house marketing department directs marketing efforts toward consumers as well as DVD, CD and digital retailers.Our marketing efforts involve: · point-of-sale advertising; · print advertising in trade and consumer publications; · television and radio advertising campaigns; · Internet advertising, including viral and social network marketing campaigns; 9 Table of Contents · direct response campaigns; · dealer incentive programs; · trade show exhibits; and · bulletins featuring new releases and catalogue promotions. Sales.The Company maintains its own sales force, and has a direct selling relationship with the majority of our customers.We sell our products to traditional retailers, specialty retailers, rental customers, Internet retailers, wholesale distributors and through alternative distribution, which includes direct-to-consumer print catalogs, direct response campaigns, subscription service/club sales, home shopping television channels, other non-traditional sales channels, kiosks and sub-distributors. Examples of our key sell-through customers are Amazon.com, Best Buy Co., Walmart and Target.Examples of our key distribution customers are Alliance Entertainment (or AEC), Entertainment One, and Video Products Distributors.Examples of our key rental customers are Redbox and Netflix.In fiscal 2011, Amazon.com and AEC each accounted for approximately 16% of our net revenues. Additionally, effective with the closing of our Distribution Services and License Agreement with Sony Pictures Home Entertainment (or SPHE), SPHE agreed to perform certain sales functions at Walmart and Best Buy on behalf of Image.This has allowed the Company the benefit of having a major studio present Image’s product in conjunction with SPHE releases, including motion pictures.Approximately 42.1% of our gross accounts receivables is attributable to SPHE, as they are our vendor of record for shipments of physical product to North American retailers and wholesalers.See “Managed Value-Added and Distribution Services” below. We allow retail customers to return unsold inventory.We reserve for estimated returns at the time the sale is recognized, based in part upon our historical returns experience and knowledge of specific product movement within distribution channels.Our inventory returns, as a percentage of our gross distribution revenues, were 24.0% in fiscal 2010 and 17.8% in fiscal 2011.Returns of defective product have been minimal and are generally covered by manufacturers’ warranties. Special Markets.Our special markets division (or Special Markets) is designed to take advantage of our large and diverse catalog and specifically targets niche sales opportunities.Special Markets encompasses all sales channels outside the traditional marketplace. Within Special Markets, examples of our key customers are Midwest Tapes and Waxworks. Sublicensing. We also hold international distribution rights to more than 450 of our titles currently exploited on DVD and approximately 40 of our CD titles to countries outside of North America.Outside North America, we sublicense distribution in the areas of home entertainment, television and digital, primarily music and urban-related DVDs, through distribution partners such as Universal Music Group International, Digital Site and Warner Music Australia, who pay us a royalty for their distribution of our products. Broadcast. We have a television division responsible for all forms of television distribution, including the worldwide sales of our content across broadcast television, pay-per-view (or PPV), VOD and non-theatrical platforms.Buyers of our standard and high-definition content are typically cable, PPV or satellite broadcasters, and sometimes terrestrial (free) television broadcasters.Examples of our key broadcast sublicensees are BET and BET International, PBS and Showtime. With respect to PPV, VOD and EST, we are proceeding under a two-pronged approach.First, we continue to expand our direct relationships as opposed to working through intermediaries.In North America, we have direct relationships with InDemand, Avail-TVN, Direct TV and Echostar (Dish Net) along with several specialty labels such as Sky Angel and Eurocinema.Revenue is typically derived on a revenue-sharing basis. Second, we entered into a North American sales agency agreement with Warner Digital Distribution, a division of Time-Warner, Inc. (or Warner).Warner, on our behalf, sublicenses many of our premier, high-end programs to cable, satellite and hotel/motel operators who are in the VOD and EST businesses.Revenue is typically derived on a revenue-sharing basis.Internationally, we work with North American-based outlets that already have international operations in addition to opening discussions with a variety of internationally based entities. 10 Table of Contents Worldwide Hotel/Motel For Performance Properties.In North America, we work directly with Lodgenet/OnCommand, Warner and Avail-TVN and have direct relationships with several other entities providing entertainment to the hotel/motel arena.For exploitation of our music and stand-up comedy programs for hotels and motels, we have a non-exclusive output agreement with Instant Media Network, which is partially owned by Lodgenet/On Command – the largest distributor of entertainment product to the hotel/motel industry in North America.In addition, we entered into a non-exclusive output agreement with Video On Demand International Productions, Inc. for all types and genres of programming.Like with broadcast (including PPV and VOD, as described above) internationally we work with North American-based outlets that have existing international operations as well as internationally based outlets. Theatrical Distribution.In some cases, a limited theatrical release (playing on between two to 200 screens, in two to 20 markets), which includes an outlay of prints and advertising costs, may be required of us by the licensor as part of the distribution rights acquisition deal.A modest theatrical release may also serve as a cost-effective marketing platform for the subsequent DVD/Blu-Ray, digital and broadcast releases. Managed Value-Added and Distribution Services.In February 2010, we outsourced the post-production and creative services necessary to prepare a DVD master and packaging/advertising materials for manufacturing and marketing of our products.Such services include: · packaging design; · DVD/Blu-ray authoring and compression; · menu design; · video master quality control; · music clearance; and · for some titles, the addition of enhancements such as: o multiple audio tracks; o commentaries; o foreign language tracks; o behind-the-scenes footage; and o interviews. These services now are performed by third-party vendors, managed by Company personnel. Our manufacturing, warehousing and distribution services are currently provided by Sony Pictures Home Entertainment (or SPHE) under our Distribution Service and License Agreement.In addition to conventional manufacturing, we also have manufacturing-on-demand (or MOD).MOD services are provided for replication of slower moving titles which helps avoid replicating larger minimum quantities of certain titles and can be used for direct to consumer sales as needed.Under our agreement, SPHE also provides certain operational services at the Company’s direction, including credit and collections, merchandising, returns processing, and certain IT functions.For further information regarding our Distribution Services and License Agreement with SPHE, please see “Manufacturing and Distribution with Sony Pictures Home Entertainment” in Management’s Discussion and Analysis. Competition We face competition from other independent distribution companies, major motion picture studios and music labels in securing exclusive content distribution rights.Our DVD and Blu-ray products compete for a finite amount of retail and rental shelf space.Consumers can choose from a large supply of competing entertainment content from other suppliers.Digital downloading, streaming, and other broadcast formats are also increasing competition for the delivery of content.The digital and VOD sales are largely driven by what is visually available to the consumer, which is accomplished through additional placement fees or previous sales success.Programming is available online (delivered to smart phones, tablets, laptops or personal computers), direct to the consumers’ TV set through multiple internet ready devices and cable or satellite VOD.The digital and VOD formats are growing as an influx of new delivery devices are introduced into the marketplace, such as the Apple iPad and the Microsoft Xbox.We face increasing competition as these formats continue to grow and programming providers enter into distribution agreements for a wider variety of formats. 11 Table of Contents We also face competition for consumers' time and money from alternate forms of entertainment and leisure activities.The success of any of our products depends upon consumer acceptance of a given product in relation to current events as well as the other products released into the marketplace at or around the same time. Overall, our ability to continue to successfully compete in our markets is largely dependent upon our ability to anticipate and respond to various competitive and other factors affecting the industry, including new or changing product formats, changes in consumer preferences, regional and local economic conditions, discount pricing strategies and competitors’ promotional activities. Industry Trends According to The Digital Entertainment Group (or DEG), Blu-ray continued to grow during calendar 2010and proved popular among consumers spending on software sales and rental transactions, reaching $1.8 billion. According to the DEG, spending on Blu-ray increased 68% in calendar 2010 versus calendar 2009, and combined DVD and Blu-ray sales remained resilient, with consumer rental and sell-through spending on all formats of approximately $19 billion for the year.The growth in Blu-ray helped offset the maturing DVD market, bringing the overall category to a single-digit drop of 3.3% in total consumer spending (both rental and sales for both DVD and Blu-ray) in calendar 2010 versus 2009. While combined spending on DVD and Blu-ray remained largely unchanged in calendar 2010 compared to 2009, digital spending, including video on demand (or VOD) and broadband electronic sell through (or EST), increased 19% to $2.5 billion.For that period, VOD increased 20.8% to $1.8 billion while broadband EST increased 15.7% to $683 million from the prior year.VOD offset the decline in the entire rental category (across all formats) by helping the rental category increase 2% to $7.8 billion (rather than decrease 2%). From the launch of the DVD format in spring 1997 through calendar 2010, the DEG reports approximately 297 million DVD players, including set-top and portable DVD players, Home-Theater-in-a-Box systems, TV/DVD and DVD/VCR combination players, have been sold to consumers, bringing the number of DVD households to approximately 90 million (adjusting for households with more than one player). The DEG estimates that 70% of DVD owners have more than one player. The DEG reports that approximately 28.5 million Blu-ray playback devices, including set-top boxes and game consoles, have been sold since launch in 2006.There were six million Blu-ray playback devices sold in the fourth quarter of 2010 alone, bringing total units sold to 11.25 million in calendar 2010. The DEG estimates that more than 91 million high-definition television (or HDTV) sets have been sold to consumers, bringing the number of HDTV households to nearly 56 million. The DEG further estimates that 39% of these households have more than one set.An HDTV set provides the optimal medium for playback of Blu-ray. Trademarks We have U.S. federal registrations for the following trademarks: Image, Image Entertainment, the Image Entertainment logo (two trademarks), Image Music Group, the Egami Media logo, Image Entertainment Japan, Home Vision HVE Entertainment, and One Village Entertainment.In February 2011, our majority-owned subsidiary, Image/Madacy Home Entertainment, LLC filed a U.S. federal trademark application for the mark, “Image Madacy Entertainment.” In general, trademarks remain valid and enforceable as long as the marks are used in connection with the related products and services and the required registration renewals are filed.We believe our trademarks have value in the marketing of our products.It is our policy to protect and defend our trademark rights. Employees As of June 15, 2011, we had 76 employees, 69 of whom are full-time and seven of whom are part-time. 12 Table of Contents Available Information Under the menu “Investors—SEC Filings” on our Web site at www.image-entertainment.com, we provide free access to our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC.The information contained on our Web site is not incorporated herein by reference and should not be considered part of this Annual Report. ITEM 1A. RISK FACTORS Risks Relating to Our Business We have a history of (and may continue to incur) losses, limited working capital and limited access to financing.We sustained operating and net losses in fiscal 2010 and in prior years. We had an accumulated deficit of $55.7 million and a working capital deficit of $6.9 million at March 31, 2011.Our cash requirements continue to exceed the level of cash generated by operations.Accordingly, we have limited working capital.We may need to raise additional funds to acquire the rights to contentwe find desirable, particularly with respect to our competition for home entertainment rights to feature films.Therefore, maximizing available working capital is critical to our business operations. Because of our history of losses and negative cash flows, our ability to obtain adequate additional financing on satisfactory terms may be limited.Our ability to raise financing through sales of equity securities depends on general market conditions, including the demand for our common stock.We may be unable to raise adequate capital through the sale of equity securities, and if we are able to sell equity, our existing stockholders could experience substantial dilution.If adequate financing is not available or unavailable on acceptable terms, we may find we are unable to fund expansion, continue offering products and services, take advantage of acquisition opportunities, develop or enhance services or products, or respond to competitive pressures in the industry. We generate significant amounts of net revenue for programming from one content supplier, the loss of which would adversely impact our business. We depend on the exclusive distribution of programming from The Criterion Collection, which contributed approximately 26% and 29% of our net revenues from programming in fiscal 2011 and fiscal 2010, respectively.Should liquidity issues cause us to default on our payment obligations under our exclusive distribution agreement, The Criterion Collection may terminate our distribution rights, which would adversely impact our business, results of operations and financial condition. Economic weakness may continue to adversely impact our business, results of operations and financial condition.The global economic downturn has had a significant negative impact on our revenues and may continue to do so. As consumers reduced spending and scaled back purchases of our programming, our retail customers returned product and reduced future purchases of our programming, which adversely impacted our revenues and results of operations during the 2011 fiscal year, as well as in fiscal 2010.Although improved in fiscal 2011, weak consumer demand for our product may continue in the future and may adversely impact our business, results of operations and financial condition. We have a high concentration of sales to relatively few customers, the loss of which may adversely impact our liquidity, business, results of operations and financial condition.In fiscal 2011, Amazon.com and AEC each accounted for approximately 16% of our net revenues.In fiscal 2010, Amazon.com and AEC accounted for approximately 17% and 14% of our net revenues, respectively.Additionally, our top five customers accounted for over 45% of our fiscal 2011 net revenues. We may be unable to maintain favorable relationships with our retailers and distributors, including SPHE (see below).Further, our retailers and distributors may be adversely affected by economic conditions.If we lose any of our top customers or if any of these customers reduces or cancels a significant order, it could have an adverse effect on our liquidity, business, results of operations and financial condition. 13 Table of Contents Our high concentration of sales to relatively few customers (and use of a third-party to manage certain sales collections) may result in significant uncollectible accounts receivable exposure, which may adversely impact our liquidity, business, results of operations and financial condition.At March 31, 2011, Amazon.com and AEC accounted for 15% and 11%, respectively, of our gross accounts receivable.At March 31, 2010, Amazon.com and AEC accounted for 18% and 13%, respectively, of our gross accounts receivable. Due to the concentration of sales to relatively few customers, we face credit exposure from our retail customers and may experience uncollectible receivables from these customers should they face financial difficulties.If these customers fail to pay their accounts receivable, file for bankruptcy or significantly reduce their purchases of our programming, it would have an adverse effect on our business, financial condition, results of operations, and liquidity.For example, we reserved approximately $408,000 when Borders Group, Inc. filed for bankruptcy in fiscal 2011 and approximately $948,000 for Movie Gallery’s bankruptcy filing in fiscal 2010. Further, a high concentration of our gross accounts receivables is attributable to Sony Pictures Home Entertainment (or SPHE), as they are our vendor of record for shipments of physical product to North American retailers and wholesalers.As part of our arrangement with SPHE, SPHE collects the receivables from our end customers, provides us with monthly advance payments on such receivables (less a reserve), then trues up the accounts receivables accounting quarterly.While we remain responsible for the credit risk from the end customer, if SPHE should fail to adequately collect and pay us the accounts receivable they collect on our behalf, whether due to inadequate processes and procedures, inability to pay, bankruptcy or otherwise, our business financial condition, results of operations and liquidity would be adversely affected. We have a high concentration of sales from relatively few titles, which may impact future net revenues if we do not acquire additional titles.Our top five fiscal 2011 new release exclusive titlesaccounted for approximately 5.6% of our fiscal 2011 net revenues.Our top ten fiscal 2011 new release exclusive titles accounted for approximately 9.4% of our fiscal 2011 net revenues.Sales for these catalogue titles have decreased over time and will probably continue to do so until our rights expire.If we are unable to acquire titles of equal or greater strength and popularity to replace the revenue provided by our existing titles, our future net revenues will be negatively impacted. Our strategy to acquire cast-driven finished feature film content may not be successful, which could adversely impact our business, results of operations and financial condition.We are primarily known as an aggregator of exclusive distribution rights for eclectic, non-feature film entertainment programming.In our effort to acquire more cast-driven finished feature films, we face competition from other distribution entities that are well known for acquiring and distributing this genre of programming.We face competition from better-capitalized entities, including the major motion picture and independent studios, and may be unable to offer the same upfront money required to secure the rights for certain available programming.While we have key members of management and staff with feature film acquisition, sales and marketing talent and experience, we may not be ultimately successful in acquiring or selling feature film content competitively or to the extent of our current plans.With the maturation of the general DVD market, our inability to successfully acquire or sell cast-driven feature film content could adversely impact our business, results of operations and financial condition. We are subject to risks associated with our strategy of pursuing acquisitions, joint ventures and partnering arrangements.A key element of our business strategy is acquiring accretive businesses and entering into joint ventures and other creative partnering arrangements, which pose unique risks.For example, regardless of whether we complete any such transaction, its negotiation, as well as the integration of any acquired business, could require us to incur significant costs and cause diversion of management’s time and resources.We may not realize the anticipated benefit from any of the transactions we pursue.Further, any such transaction could also potentially result in the future impairment of goodwill and other intangibles, development write-offs and other related expenses. Any of the foregoing could have a material adverse effect on our business, results of operations and financial condition. Our inability to gauge and predict the commercial success of our programming could adversely impact our business, results of operations and financial condition.Operating in the entertainment industry involves a substantial degree of risk.Each music performance, feature film or other programming title is an individual artistic work, and unpredictable audience reactions primarily determine commercial success.The commercial success of a title also depends upon the quality and acceptance of other competing programs or titles released into the marketplace, critical reviews, the availability of alternative forms of entertainment and leisure activities, general economic conditions and other tangible and intangible factors, all of which are subject to change and cannot be predicted with certainty.Timing is also sometimes relevant to a program’s success, especially when the program concerns a recent event or historically relevant material (e.g., an anniversary of a historical event which focuses media attention on the event and accordingly spurs interest in related content).Our success will depend in part on the popularity of our content which, in turn, depends on our ability to gauge and predict expected popularity.Even if a film achieves success during its theatrical release, the popularity of a particular program and its ratings may diminish over time.Our inability to gauge and predict the commercial success of our programming could adversely impact our business, results of operations and financial condition. 14 Table of Contents Our current genre revenue concentrations may become unpopular with our retail customers and end-consumers, which may adversely impact our business.During fiscal 2011 and 2010, the majority of our revenues were from our DVD sales, which were heavily weighted toward comedy, music and television-related DVD programming and feature film programming.We may not be able to successfully continue producing or acquiring content in the same genres, or achieve the same strength within these genres.If we are unable to compete successfully in the home entertainment market for higher-profile content, our business may be adversely impacted. Failure to satisfy terms and conditions of the Madacy transaction agreements may adversely impact our business, results of operations and financial condition.We may be unable to satisfy all of the terms and conditions of the Madacy transaction, including, without limitation, the future repurchase of Madacy’s 30% interest in our subsidiary, Image/Madacy Home Entertainment, LLC.If we are unable to satisfy the terms and conditions of the Madacy transaction and Madacy declares a material default that we are unable to timely rectify, we may lose the right to distribute content obtained under the Madacy transaction, which could adversely affect our business, results of operations and financial condition.For more information regarding the Madacy transaction, please see “Purchase of Madacy Home Video” in Management’s Discussion and Analysis below. We may be unable to recoup advances paid to secure exclusive distribution rights.Our most significant costs and cash expenditures relate to acquiring content for exclusive distribution.Most agreements to acquire content require upfront advances against royalties or net profits expected to be earned from future distribution.The advance amounts are derived from our estimate of net revenues that will be realized from our distribution of the title.Although these estimates are based on management’s knowledge of current events and actions management may undertake in the future, actual results will differ from those estimates.If sales do not meet our original estimates, we may (i) not recognize the expected gross margin or net profit, (ii) not recoup our advances or (iii) record accelerated amortization and/or fair value write-downs of film costs, including the advances paid.We recorded accelerated amortization and fair value write-downs of film costs in the amounts of $3.8 million and $5.5 million in fiscal 2011 and fiscal 2010, respectively.Any of these events may adversely impact our business, results of operations and financial condition. Inability to maintain relationships with our program suppliers and vendors may adversely impact our business.We receive a significant amount of our revenue from the distribution of content for which we already have exclusive agreements with program suppliers.However, those titles in production which have been financed by us may not be timely delivered as agreed or be of expected quality.Delays or inadequacies in delivery of titles, including rights clearances, could negatively impact the performance of any given quarter or fiscal year.In addition, our business, results of operations and financial condition may be adversely impacted if: · we are unable to renew our existing agreements as they expire; · our current program suppliers do not continue to support the DVD or other applicable format in accordance with our exclusive agreements; · our current content suppliers do not continue to license titles to us on terms favorable to us; or · we are unable to establish new beneficial supplier relationships to ensure acquisition of exclusive or high-profile titles in a timely and efficient manner. We may not be able to keep pace with technological advances, which may adversely impact our business, results of operations and financial condition.The entertainment industry in general, and the music and motion picture industries in particular, are continuing to undergo significant changes, primarily due to technological developments, including Blu-ray and digital delivery.Because of the rapid growth of technology, shifting consumer tastes and the popularity and availability of other forms of entertainment, it is impossible to predict the overall effect these factors could have on potential revenue from, and profitability of, distributing entertainment programming.If we are unable to keep pace with accepted technological advances in delivering entertainment programming, our business, results of operations and financial condition may be adversely impacted. 15 Table of Contents Failure by third parties to promote our programming may adversely impact our business.Decisions regarding the timing of release and promotional support of the programming we license and distribute are important in determining the success of a particular feature film, stand-up comedy performance, music concert or other product.We may not control the manner in which a particular product is marketed and promoted, and we may not be able to fully control our corresponding releases.Although actors, producers, artists, record companies and studios have a financial interest in the success of any films, concerts or other product we distribute, any marketing or promotional decision or restriction by such persons may negatively affect the success of our titles. A continued high rate of product returns may adversely impact our business, results of operations and financial condition.As with the major studios and other independent companies in this industry, we experience a relatively high level of product returns as a percentage of our revenues. Our allowances for sales returns may not be adequate to cover potential returns in the future, particularly in the case of consolidation within the home video retail marketplace which, when it occurs, tends to result in inventory consolidation and increased returns.We have experienced a high rate of product returns over the past three years.Although we experienced lower product returns in fiscal 2011 than fiscal 2010, we expect a relatively high rate of product returns to continue, which may adversely impact our business, results of operations and financial condition. We depend on key and highly skilled personnel to operate our business, and if we are unable to retain our current personnel or hire additional personnel, our ability to develop and successfully market our business could be harmed.Our success continues to depend to a significant extent on our ability to identify, attract, hire, train and retain qualified professional, creative, technical and managerial personnel.Moreover, we believe that our success greatly depends on the contributions of our executive officers, including Chief Executive Officer Theodore S. Green, Chief Operating Officer and Chief Financial Officer John P. Avagliano, and Vice Chairman John W. Hyde.Although we have employment agreements with certain of our executive management, any of our employees may terminate their employment relationship with us at any time, and their knowledge of our business and industry would be extremely difficult to replace.The loss of any key employees or the inability to attract or retain qualified personnel could delay the acquisition of content and harm the market's perception of us.Competition for the caliber of talent required to acquire and distribute content continues to increase.If we are unable to attract and retain the qualified personnel we need to succeed, our business, results of operations and financial condition will suffer. We depend on third-party shipping and fulfillment companies for the delivery of our products.If these companies experience operational difficulties or disruptions, our business could be adversely impacted.We rely on SPHE, our distribution and manufacturing partner, to determine the best delivery method for our products.SPHE relies entirely on arrangements with third-party shipping companies, principally Federal Express, for small package deliveries and less-than-truckload service carriers for larger deliveries, for the delivery of our products. The termination of arrangements between SPHE and one or more of these third-party shipping companies, or the failure or inability of one or more of these third-party shipping companies to deliver products on a timely or cost-efficient basis from SPHE to our customers, could disrupt our business, reduce net sales and harm our reputation.Furthermore, an increase in the amount charged by these shipping companies could negatively affect our gross margins and earnings. Risks Relating to Our Industry The standard DVD format has matured.During calendar 2010, the DVD marketplace experienced the fourth straight year-over-year decline for the category since the format debuted in 1997.The Digital Entertainment Group reported a noticeable decline in sales of packaged media units (including DVD and Blu-ray) in the fourth quarter of our fiscal 2011.We generated approximately 64.7% and 76.6% of our net revenue in fiscal 2011 and 2010, respectively, from the sale of standard DVDs.The continued maturation of the standard DVD format may adversely impact our business, results of operations and financial condition.For more information regarding the trend of the DVD format maturation, see “Business – Industry Trends” above. Decreasing retail prices for DVDs may negatively impact our revenues and gross profit margins.The home entertainment programming market in which we compete is rapidly evolving and intensely competitive.Many of our competitors, including major studios, are increasingly offering programming, particularly DVD programming, at lower prices.They may be able to produce or secure content on more favorable terms and may be able to adopt more aggressive pricing policies than we can.While we strive to improve our operating efficiencies and leverage our fixed costs so that we can afford to pass along these savings to our customers in the form of lower prices, the industry trend of lowering prices may, over time, lead to higher levels of competition and, therefore, lost sales, decreased profit margins or decreased overall revenues. 16 Table of Contents Decreasing retail shelf space for our industry may limit sales of our programming, which may adversely impact our business, results of operations and financial condition.We face increasing competition from major motion picture studios, music labels and other independent content suppliers for limited retail shelf space, which space has been shrinking in absolute terms as “brick and mortar” retailers have fewer stores, and for retailer open-to-buy dollars.Our exclusive content competes for a finite amount of shelf space against a large supply and diversity of entertainment content from other suppliers.New DVD releases generally exceed several hundred titles a week.We believe this competition can be especially challenging for independent labels like us, because the new DVD releases of major studios often have extremely high visibility and sales rates in the millions of units, and typically require much more shelf space to support. Shelf space limitations at our “brick and mortar” retail customers are exacerbated by the increasing popularity of the high-definition DVD format, Blu-ray.The combination of standard discs, premium discs and special-edition boxed sets across up to two formats means that a release can come in as many six different configurations.With the possible exception of our most popular new release titles and top-selling catalogue titles, it can be a challenge to obtain the product placement necessary to maximize sales, particularly among the limited number of major retailers who comprise our core “brick and mortar” customers.The continued retailer trend toward greater visibility for titles at the expense of quantity (i.e., “face out” rather than “spine out” DVD placement) has the effect of reducing the total number of titles actually carried by a retailer. For retailers, reconciling the expanding DVD catalog with limited shelf space is becoming increasingly urgent.Meanwhile, rights holders like Image and other non-studio content providers have a growing concern that many titles are simply not strong enough to secure shelf space.If we are unable to secure sufficient shelf space for our programming, our business, results of operations and financial condition may be adversely impacted. Piracy may reduce our revenues and adversely impact our results of operation.The music industry is facing a major challenge in the form of piracy resulting from Internet downloading and recording devices.This piracy has negatively affected industry revenues and profits.As DVD recorders, DVRs and high-speed Internet connections become more popular and the storage capacity of personal computers increases, we may face greater piracy concerns with respect to our core DVD business.Motion picture piracy is already extensive in many parts of the world and is made easier because of technological advances and the conversion of motion pictures into digital formats.The proliferation of unauthorized copies of these products may reduce the revenue we receive from our products, which may cause an adverse material impact on our business.In order to contain this problem, we require our retail distribution partners to implement elaborate and costly security and anti-piracy measures such as geo-filtering, which could result in significant expenses and loss of revenue.Even with such security and anti-piracy measures, we may be unable to prevent piracy. The entertainment and motion picture industries are rapidly evolving, and recent trends have shown that audience response to both traditional and emerging distribution channels is volatile and difficult to predict. The entertainment industry in general and the motion picture industry in particular continue to undergo significant changes, due both to shifting consumer tastes and to technological developments.For example, new technologies, such as video-on-demand and Internet distribution of films, have provided motion picture companies with new channels through which to distribute their films.Accurately forecasting both the changing expectations of movie audiences and market demand within these new channels has proven challenging. We cannot accurately predict the overall effect shifting audience tastes, technological change or the availability of alternative forms of entertainment may have on the distributor.In addition to uncertainty regarding the DVD market, there is uncertainty as to whether other developing distribution channels and formats, including video-on-demand, Internet distribution of films and high-definition, will attain expected levels of public acceptance or, if such channels or formats are accepted by the public, whether we will be successful in exploiting the business opportunities they provide.Moreover, to the extent that these emerging distribution channels and formats gain popular acceptance, the demand for delivery through DVDs may decrease. 17 Table of Contents Risks Relating to Our Stock and Credit Facility Our issuance of preferred stock resulted in substantial dilution to our stockholders and stockholdings concentration, and the rights of the holders of preferred stock could render future financings and merger and acquisition transactions more difficult. On January 8, 2010, we raised gross proceeds of $22.0 million through the sale and issuance to affiliates of JH Partners, LLC (or JH Partners) of 22,000 shares of Series B Cumulative Preferred Stock (or Series B Preferred) and 196,702 shares of Series C Junior Participating Preferred Stock (or Series C Preferred), some of which were subsequently sold to our executive management team. The Series C Preferred subsequently converted into 196,702,000 shares of our common stock.While this private placement provided us with additional working capital required to repay outstanding indebtedness and fund continuing operations, the transaction was extremely dilutive to our existing stockholders and concentrated our stockholdings. Further, in the event of any merger or acquisition of Image, each share of Series B Preferred will be entitled to receive an amount in cash equal to the sum of (i) a liquidation preference of $1,000 per share (subject to adjustment upon any stock dividend, stock split, combination or other similar recapitalization with respect to the Series B Preferred) and (ii) the amount per share equal to accrued but unpaid dividends, which accrue on a cumulative compounding basis at a rate of 12% per annum on the liquidation preference of $1,000 per share.This could have the effect of making future equity financing and merger and acquisition transactions more difficult. Because of their significant stock ownership, our largest stockholders can exert significant influence over our future direction.Our largest stockholders, JH Partners hold approximately 19,670 shares of Series B Preferred and 175,868,700 shares of our common stock (subject to adjustment upon the occurrence of certain events), representing approximately 68.81% of our outstanding voting securities as of June 1, 2011.In connection with the sale of the Series B and C Preferred to JH Partners in January 2010, JH Partners designated the majority of the initial post-transaction members of our board of directors, two of whom work for JH Partners (Messrs. Patrick Collins and Michael John).Since that time, two directors joined our board of directors, bringing the number up to five board members. (Our other two directors are our Chief Executive Officer Theodore Green and our Vice Chairman John Hyde (who replaced Mr. John from JH Partners), both of whom also hold substantial amounts of our equity and were recommended by JH Partners).Accordingly, JH Partners is able to significantly influence all matters requiring approval by our stockholders, including the election of directors, the approval of mergers or other business combination transactions or a sale of all or substantially all of our assets.The interests of JH Partners (or those of our other significant stockholders) may not coincide with the interests of other holders of our common stock. We are not currently subject to The Nasdaq Global Market corporate governance requirements and you may not have the same benefits or protections afforded to stockholders of exchange listed companies. Effective as of February 3, 2010, trading in our common stock was suspended from trading on The Nasdaq Global Market due to, among things, failure to satisfy certain corporate governance requirements for continued listing. The Nasdaq Stock Market imposes certain corporate governance requirements on listed companies. For example, listed companies must, among other things, have a majority of independent board members and fully independent audit, nominating and compensation committees, which we do not meet.Accordingly, you may not have the same protections afforded to stockholders of companies that are subject to, and in full compliance with, the corporate governance requirements of a securities exchange. Our stock price may be subject to substantial volatility, and you may lose all or a substantial part of your investment.Our common stock currently trades in the over-the-counter market on the OTCQB marketplace.There is a limited public float, and trading volume historically has been limited and sporadic.From June 1, 2010 through June 1, 2011, the closing price of our common stock ranged between $0.13 and $0.25 per share on volume ranging from none to over 500,000 shares per day.As a result, the market price for our common stock may not necessarily be a reliable indicator of our fair market value.The price at which our common stock will trade may be highly volatile and may fluctuate as a result of a number of factors, including the number of shares available for sale in the market, quarterly variations in our operating results, actual or anticipated announcements of new releases by us or competitors, the gain or loss of significant customers, changes in the estimates of our operating performance, and market conditions in our industry and the economy as a whole. 18 Table of Contents You may find it difficult to dispose of your shares.There is currently a limited trading market for our common stock on the OTCQB marketplace. The ability to trade our common stock on the OTCQB marketplace depends on the presence and investment decisions of willing buyers and sellers. Therefore, the market of investors who are willing to purchase our common stock is limited, the volume of our common stock traded on a daily basis is low, and the liquidity of our common stock is constrained. Prices for securities traded solely on the OTCQB marketplace may be difficult to obtain.This very limited liquidity, marketability, the reduced public access to price quotations and lack of a regular trading market may depress the market price of our common stock.As a result, an investor might find it more difficult to dispose of, or obtain accurate quotations for the price of, our common stock. Trading in our common stock might also become subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934, which require additional disclosure by broker-dealers in connection with any trade involving a stock defined as a “penny stock” (generally, any equity security not listed on a national securities exchange that has a market price of less than $5.00 per share, subject to certain exceptions).Many brokerage firms are reluctant to recommend low-priced stocks to their clients.Moreover, various regulations and policies restrict the ability of shareholders to borrow against or “margin” low-priced stocks, and declines in the stock price below certain levels may trigger unexpected margin calls.Additionally, because brokers’ commissions on low-priced stocks generally represent a higher percentage of the stock price than commissions on higher-priced stocks, the current price of the common stock can result in an individual shareholder paying transaction costs that represent a higher percentage of total share value than would be the case if our share price were higher.This factor may also limit the willingness of institutions to purchase our common stock.Finally, the additional burdens imposed upon broker-dealers by these requirements could discourage broker-dealers from facilitating trades in our common stock, which could severely limit the market liquidity of the stock and the ability of investors to trade our common stock. Failure to have our common stock listed on an exchange could have resulted and still could result in loss of investors, increased obligations under state securities laws, decreased coverage by securities analysts and a higher cost of capital. Effective as of February 3, 2010, trading in our common stock was suspended from trading on The Nasdaq Global Market. The quotations for our common stock now appear on the OTCQB marketplace of Pink OTC Markets Inc.Delisting from The Nasdaq Global Market and failure to have our common stock listed on an exchange have subjected us to numerous consequences that may adversely affect our business, including the loss of investors. Further, delisting may result in decreased coverage by securities analysts. In addition, our ability to raise additional capital through equity financing, and attract and retain personnel by means of equity compensation, may be impaired. Furthermore, we may experience decreases in institutional and other investor demand, analyst coverage, market-making activity, and information available concerning trading prices and volume, and fewer broker-dealers may be willing to execute trades with respect to our common stock. The delisting may decrease the attractiveness of our common stock and cause the trading volume of our common stock to decline significantly, which could result in a significant decline in the market price of our common stock. We intend to seek to be relisted on a securities exchange at some point in the future; however, we may not be able to satisfy the standards for listing on an exchange, an exchange may not approve our listing and the timing of any relisting is uncertain. Any future sales of equity may significantly impact the market price of our common stock.Future sales of substantial amounts of our common stock, including shares that we may issue upon exercise of outstanding options, warrants or other convertible securities could adversely impact the market price of our common stock.Further, if we raise additional funds through the issuance of common stock or securities convertible into or exercisable for common stock, the percentage ownership of our stockholders will or could be reduced and the price of our common stock may fall. If we are unable to conclude that our internal control over financial reporting is effective, our stock price may be negatively impacted.Section 404 of the Sarbanes-Oxley Act of 2002 and the accompanying rules and regulations promulgated by the SEC to implement it require us to include in our Form 10-K an annual report by our management regarding the effectiveness of our internal control over financial reporting.The report includes, among other things, an assessment of the effectiveness of our internal control over financial reporting as of the end of our fiscal year.This assessment must include disclosure of any material weaknesses in our internal control over financial reporting identified by management.During this process, if our management identifies one or more material weaknesses in our internal control over financial reporting that cannot be remediated in a timely manner, we will be unable to assert such internal control is effective.While we currently believe our internal control over financial reporting is effective, the effectiveness of our internal controls in future periods is subject to the risk that our controls may become inadequate because of changes in conditions, and, as a result, the degree of compliance of our internal control over financial reporting with the applicable policies or procedures may deteriorate.If we are unable to conclude that our internal control over financial reporting is effective, we could lose investor confidence in the accuracy and completeness of our financial reports, which may have an adverse impact on our stock price. 19 Table of Contents Certain provisions in our charter documents and Delaware law, as well as our stockholder rights plan, could discourage takeover attempts and lead to management entrenchment. Our certificate of incorporation and bylaws contain provisions that could have the effect of delaying or preventing changes in control or changes in our management without the consent of our board of directors.These provisions include: · no cumulative voting in the election of directors, which limits the ability of minority stockholders to elect director candidates; · a classified board of directors with three-year staggered terms, which may delay the ability of stockholders to change the membership of a majority of our board of directors; · the exclusive right of our board of directors to elect a director to fill any vacancies, which prevents stockholders from being able to fill vacancies on our board of directors; · the ability of our board of directors to determine to issue shares of preferred stock and to determine the price and other terms of those shares, including preferences and voting rights, without stockholder approval, which could be used to significantly dilute the ownership of a hostile acquirer; · a prohibition on stockholder action by written consent or electronic transmission, which forces stockholder action to be taken at an annual or special meeting of our stockholders; · the requirement that, except as required by law and subject to any rights of holders of preferred stock, a special meeting of stockholders may be called only by the chairman of the board of directors, the chief executive officer, the president and the secretary, in each case pursuant to a resolution of the board of directors, which may delay the ability of our stockholders to force consideration of a proposal or to take action, including the removal of directors; and · advance notice procedures that stockholders must comply with in order to nominate candidates to our board of directors or to propose matters to be acted upon at a stockholders' meeting, which may discourage or deter a potential acquirer from conducting a solicitation of proxies to elect the acquirer’s own slate of directors or otherwise attempting to obtain control of us. We are also subject to certain anti-takeover provisions under Delaware law.Under Delaware law, a corporation may not, in general, engage in a business combination with any holder of 15% or more of its capital stock unless the holder has held the stock for three years or, among other things, the board of directors has approved the transaction. Our liquidity substantially depends on our ability to borrow against our revolving credit facility.Our cash collections are deposited into a lockbox with PNC, the lender under our revolving credit facility effective June 23, 2011.The deposited cash receipts are automatically swept to reduce our outstanding loan balance.Currently, all of our operating working capital needs are financed through borrowings under our revolving credit facility.If PNC does not provide funding under our revolving credit facility due to (i) the occurrence of an event of default, as defined in the loan agreement, (ii) non-compliance with our covenants, or (iii) our borrowing to the fullest extent of the line, our liquidity, business, results of operations and financial condition would be materially adversely affected.Additionally, delays or any failure to collect our trade accounts receivable, upon which our borrowing availability is substantially based, would have a negative impact on our borrowing availability and liquidity.If we are unable to obtain funding under our revolving credit facility, we will have to seek additional sources of financing, which may not be available on acceptable terms or at all. 20 Table of Contents Our credit facility contains covenants that may limit the way we conduct business.Our $17.5 million credit facility with PNC contains various covenants limiting our ability to: · incur or guarantee additional indebtedness; · pay dividends and make other distributions; · pre-pay any subordinated indebtedness; · make investments and other restricted payments; · make capital expenditures; · enter into merger or acquisition transactions; and · sell assets. These covenants may prevent us from raising additional debt or equity financing, competing effectively or taking advantage of new business opportunities. Additionally, our credit facility includes language that states that a material adverse change in our business, assets or prospects would be considered an “event of default.”If we are unable to comply with the covenants, or satisfy the financial ratio and other tests, or should an event of default occur, as determined and invoked by PNC, a default may occur under our credit facility.In the event of default, unless we are able to negotiate an amendment, forbearance or waiver with PNC, we could be required to repay all amounts then outstanding, which could have a material adverse effect on our liquidity, business, results of operations and financial condition, depending upon our outstanding balance at the time. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our headquarters are located in Chatsworth, California and consist of approximately 30,000 square feet leased on one floor of a multi-tenant building.The monthly rent is approximately $46,000 per month, on a gross basis.The office lease, as amended, has an initial 10-year term expiring June 30, 2014 with two five-year options.Although a base level of operating expenses is included in the rent payment, we are responsible for a percentage of actual annual operating expense increases, capped at 5% annually. We believe that our current office is adequate to meet our needs, and that additional facilities will be available for lease, if necessary, to meet our future needs. ITEM 3.LEGAL PROCEEDINGS In the normal course of business, we are subject to proceedings, lawsuits and other claims, including proceedings under government laws and regulations relating to employment and tax matters.While it is not possible to predict the outcome of these matters, it is the opinion of management, based on consultations with legal counsel, that the ultimate disposition of known proceedings will not have a material adverse impact on our financial condition, results of operations or liquidity. ITEM 4.REMOVED AND RESERVED 21 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the OTCQB Marketplace of the Pink OTC Markets Inc. beginning on February 3, 2010.Prior to that date, we traded on The NASDAQ Global Market® under the symbol “DISK.”The table below presents the quarterly high and low sales prices as reported by Pink OTC Markets Inc. and The NASDAQ Global Market, as applicable for the relevant period, during the past two fiscal years.Quotations from Pink OTC Markets Inc. reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Fiscal Year Ended March 31, 2011 High Low Quarter ended June 30, 2010 $ $ Quarter ended September 30, 2010 $ $ Quarter ended December 31, 2010 $ $ Quarter ended March 31, 2011 $ $ Fiscal Year Ended March 31, 2010 High Low Quarter ended June 30, 2009 $ $ Quarter ended September 30, 2009 $ $ Quarter ended December 31, 2009 $ $ Quarter ended March 31, 2010 $ $ Stockholders As of June 15, 2011, there were approximately 255,602,133 shares of our common stock issued and outstanding, which were held by 952 holders of record.The number of holders of record does not include the number of persons whose stock is in nominee or “street name” accounts through brokers. Dividend Policy Except as described below, our loan agreement with PNC prohibits the payment of dividends.For more information on these restrictions, please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”We have never paid a cash dividend on our common stock, and we presently intend to retain all future earnings, if any, to fund development and growth of our business. Under the terms of our Series B Preferred, we are required to accrue dividends at a rate of 12% per year.These dividends are accrued, but may not be declared and paid without PNC’s approval.So long as any shares of Series B Preferred are outstanding and until all dividends on the Series B Preferred have been paid or declared and set aside for payment, we are prohibited from, among other things, declaring or paying any dividend (whether in cash or property) and from making any other distribution on any shares of our preferred stock or common stock.Our ability to satisfy our dividend obligations, including making the payments described above, will depend upon our future operating performance and on economic, financial, competitive, and other factors, many of which may be beyond our control. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 22 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations contains forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.As described under the heading "Forward-Looking Statements" of this Annual Report our actual results could differ materially from those anticipated in our forward-looking statements.Factors that could contribute to such differences include those discussed elsewhere in this Annual Report, including in Item 1A of this Annual Report under the heading “Risk Factors.”You should not place undue reliance on our forward-looking statements, which apply only as of the date of this Annual Report.Except as may be required under federal law, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur. You should read the following discussion and analysis in conjunction with our consolidated financial statements and related footnotes included in Item 8 of this Annual Report. Overview General We are a leading independent licensee and distributor of home entertainment programming in North America.During the latter part of fiscal 2011, as a result of changes in management’s view of the Company's operations, the Company reorganized its reporting segments in order to better align them with the methods used by management to manage, evaluate, operate and internally report the business activities of the Company.Based on this reorganization, the Company's three former reporting segments, Domestic, Digital and International, have been combined into and restated in one reporting segment, Worldwide Entertainment.Our discussion and analysis of our financial condition and results of operations is based on our single reporting segment. Our Worldwide Entertainment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast (including cable and satellite), video-on-demand (or VOD), streaming video, downloading and sublicensing. Revenue Sources Our primary source of revenues continues to be from the acquisition and distribution of exclusive DVD content, including Blu-ray, which accounted for approximately 83% and 87% of our consolidated net revenues in fiscal 2011 and 2010, respectively. The acquisition and distribution of exclusive Blu-ray content accounted for approximately 18% and 10% of our consolidated net revenue in fiscal 2011 and 2010, respectively. Revenues derived from the digital distribution of our exclusive content rights continue to grow as a percentage of revenues.Net revenues derived from digital distribution accounted for approximately 7.0% and 4.5%of our consolidated net revenue in fiscal 2011 and 2010, respectively. We are a valued provider of digital content in several key categories, including stand-up comedy, long-form music, titles filmed for the IMAX format and feature films. Digital rental, a type of VOD, has been particularly strong due to the higher profile features. Many of our titles have consistently made top rental charts on key retail sites. We have also experienced increased revenue streams from advertising-supported models like Hulu and YouTube, which have been promising, especially for catalogue product. Domestic consumption of mobile video has been concentrated in more channel-oriented content like Sprint Movies, FloTV, ESPN and CNN. While some genre-based subscription channels exist, the mobile network has not yet been able to provide a true broadband experience, and in turn mobile video growth has not yet met industry projections. We currently provide programming to two mobile aggregators who manage channels on all four major mobile carriers. Certain programs have had success, but the overall number of available programs is relatively small and current growth is modest. 23 Table of Contents Broadcast sales includes all forms of television distribution, including the sales of our content across broadcast television, pay-per-view (or PPV), VOD and non-theatrical platforms. In general, we have seen the strongest growth on the VOD and Subscription VOD (or SVOD) side with steady growth on the electronic sell-through (or EST) side. This is consistent with consumer adoption trends. As retailers continue to offer consumer-friendly devices that make access to these on-demand services easier, including allowing consumption in the consumer’s home, we believe we are well-positioned to capture business in that growing distribution channel. We continue our efforts to acquire more programming with international rights.When appropriate, the Company now seeks the greatest variety of distribution rights regarding acquired content in the greatest variety of formats, including DVD, Blu-ray, broadcast, VOD and digital, for both domestic and international use.This allows the Company to further diversify its revenue streams. Revenues derived outside the U.S. and Canada primarily represent proceeds from sublicenses with Universal Music Group International, Warner Music Australia and Digital Site for their distribution of our exclusive DVD content.Music-related DVDs have performed well for us internationally.To date, most of the feature films we have acquired do not include international rights. We also derive other revenues from distribution of CDs as well as rental, theatrical and non-theatrical revenue streams. Cost Structure Our most significant costs and cash expenditures relate to acquiring content for exclusive distribution and, to a lesser extent recently, the funding of content production or co-production for exclusive distribution.Additionally, we incurred substantial legal, investment banking and other expenses during fiscal 2011 related to the Madacy and SPHE transactions and during fiscal 2010 related to the JH Partners investment transactions described below. We are acquiring primarily North American distribution rights to completed feature films while maintaining our focus on acquiring distribution rights to genres that have been successful in the past.We continue to seek early trend opportunities in advance of mainstream acceptance in an effort to keep acquisition costs lower by bringing titles to market before spikes in demand drive up acquisition costs. We generally acquire programming through exclusive license/distribution agreements, whereby we either pay royalties or receive distribution fees and pay net profits after recoupment of our upfront costs.Upon entering into a typical license (royalty) agreement, we pay, as an advance, royalties which normally become due to the content supplier 45 days following the quarter in which the sale of the title to our retail customers has occurred.Under a typical exclusive distribution agreement, we may pay upfront fees, which are expressed as advances against future net profits, or we may pay for the cost of the content’s production in advance. In addition to advances, upfront fees and production costs, the other significant costs we incur are: · DVD/Blu-ray replication; · packaging; · advertising, promotion, and market development funds provided to retail customers; · domestic shipping costs from self-distribution of exclusive content; · personnel; and · music publishing on exclusive music-related DVD/Blu-ray and CD titles. We focus on achieving long-term, sustainable growth and profitability.We also seek to improve our cash flow position in order to continue funding operations and licensing, or entering into exclusive distribution agreements, for high-quality entertainment content. 24 Table of Contents Fiscal 2011 Financial Highlights and Subsequent Event · Consolidated net revenues decreased 4.4% to $88,959,000 for fiscal 2011, from $93,070,000 for fiscal 2010. o DVD (not including Blu-ray) net revenues decreased 19.2% to $57,533,000, from $71,248,000. o Blu-ray net revenues increased 70.8% to $16,162,000, from $9,463,000. o Digital distribution net revenues increased 50.0% to $6,258,000, from $4,171,000. o Broadcast net revenues increased 43.3% to $5,961,000, from $4,159,000. o Other net revenues, including CD, rental, scanned-based trading, decreased 24.4% to $3,045,000, from $4,029,000, primarily due to lower rental revenue sharing activity as a result of the Hollywood/Movie Gallery bankruptcy and Blockbuster reorganization. · Consolidated gross profit margin increased to 23.0% for fiscal 2011, compared to 20.1% for fiscal 2010, primarily as a result of the lower manufacturing costs with Sony Pictures Home Entertainment (or SPHE) as well as higher margin on sales of Madacy product.See “2011 Events” below. · Consolidated selling expenses were $6,326,000 for fiscal 2011 compared to $11,272,000 for fiscal 2010 and, as a percentage of revenues, decreased to 7.1% from 12.1% for fiscal 2010 primarily due to lower advertising and promotional expenses.See “Results of Operations—Selling Expense” below. · Consolidated general and administrative expenses were $13,482,000 for fiscal 2011, down 27.6% from $18,614,000 for fiscal 2010, primarily due to lower personnel costs.See “Results of Operations—General and Administrative Expense” below. · Noncash interest expense related to amortization of debt discount and deferred financing costs totaled $391,000, for fiscal 2011, down 42.1% from $675,000 for fiscal 2010. · Our net loss applicable to common shareholders for fiscal 2011 was $1,575,000 ($0.01 per diluted share), compared to a net loss applicable to common shareholders of $6,950,000 ($0.31 per diluted share) for fiscal 2010. · We completed the purchase of the home video business from Madacy Entertainment in the second quarter of fiscal 2011. · We transitioned our distribution to SPHE during the second half of fiscal 2011. · Subsequent to March 31, 2011 on June 23, 2011, we entered into a three-year Revolving Credit and Security Agreement with PNC Bank, which provides us with a revolving credit facility of up to $17.5 million based upon eligible receivables and inventory. The highlights above and the discussion under “2011 Events” below are intended to identify some of our more significant results and transactions during our fiscal year ended March 31, 2011 and subsequent, and should be read in conjunction with the related discussions in this Annual Report, including below under “Liquidity and Capital Resources” and “Results of Operations” and our consolidated financial statements and footnotes included in Item 8. 2011 Events New Revolving Credit Facility On June 23, 2011, we entered into a three-year Revolving Credit and Security Agreement (or PNC Credit Facility) with PNC Bank, National Association (or PNC). Our previous credit facility, which provided a revolving line of credit of up to $15 million and was set to expire on July 31, 2011, was repaid in full with proceeds from the PNC Credit Facility and terminated.The PNC Credit Facility provides for up to a $17.5 million revolving line of credit commitment, including a letter of credit subfacility with a $1.5 million sublimit.Advances under the PNC Credit Facility generally are limited to the total of:(i) 85% of eligible accounts receivable; (ii) 60% of eligible inventory (with an inventory sublimit of 25% of the borrowing base); and (iii) the lesser of $3 million or the amount of certain letters of credit provided by one or more affiliates of JH Partners, LLC (or JH Parties).Reserves against the borrowing base and eligibility determinations generally are made at PNC's discretion.The amount of outstanding credit under the PNC Credit Facility is capped at $5 million during a 30-day clean-up period annually between January 1 and April 30, with such period to commence each year on a date we select. 25 Table of Contents At our option, subject to certain limitations (including, most notably, on eurodollar rate advances), interest rates under the PNC Credit Facility are equal to either (a) the sum of the alternate base rate plus 1.75% or (b) the sum of the eurodollar rate plus 3.25%.For purposes of the PNC Credit Facility:the "alternate base rate" means a rate equal to the higher of (i) PNC's base commercial lending rate, (ii) the average rate on overnight federal funds plus 0.5% and (iii) the applicable daily LIBOR rate plus 1%; and the "eurodollar rate" means the interest rate determined by PNC by dividing (i) the rate which appears on the Bloomberg Page BBAM1 or another eligible source selected by PNC, by (ii) a number equal to 1.00 minus the applicable Federal Reserve percentage. As of June 28, 2011, we had a maximum borrowing availability of $8.7 million ($11.3 million based upon eligible accounts receivable and inventory less the $2.6 million minimum block), of which $3.7 million was used, and our borrowing rates were 5.00% (based on the alternative base rate, which is Prime Rate of 3.25% plus 1.75%) and 3.56% (based on the eurodollar rate, which is three-month LIBOR of 0.31% plus 3.25%). The obligations under the PNC Credit Facility are secured by a lien on substantially all of our assets.Our obligations under the PNC Credit Facility, up to a maximum of $10.5 million, are guaranteed by JH Parties. The PNC Credit Facility provides for certain loan covenants, including financial covenants providing for a minimum senior fixed charge coverage ratio of not less than 1.20 to 1.00 and a minimum fixed charge coverage ratio of not less than 1.10 to 1.00 (i.e., consolidated EBITDA (minus unfinanced capital expenditures and income taxes) to consolidated total debt (plus certain management fees, and, in the case of the fixed charge coverage ratio, certain dividend payments) over a rolling prior four fiscal quarter period), and limitations on our ability with regard to the incurrence of debt, the disposition and preservation of collateralized assets, transactions with affiliates (other than payment of certain management fees), the existence of liens, capital expenditures, stock repurchases and dividends, investments, amendments of certain business arrangements with SPHE and Sony DADC (collectively Sony parties) and of the Image/Madacy Home Entertainment LLC (or IMHE) management agreement) and mergers, dispositions and acquisitions (with certain limited exceptions for the purchase of third-party equity interests in IMHE).The PNC Credit Facility contains events of defaultthat include, among others, non-payment of principal, interest or fees, violation of covenants, inaccuracy of representations and warranties, bankruptcy and insolvency events, material judgments, cross defaults to certain other contracts (including, for example, business arrangements with Sony parties and other material contracts) and indebtedness and events constituting a change of control or a material adverse effect in any of our results of operations or condition (financial or otherwise).The occurrence of an event of default will increase the applicable rate of interest and could result in the acceleration of our obligations under the PNC Credit Facility and JH Parties being required to pay certain of our obligations under the PNC Credit Facility. Purchase of Madacy Home Video On September 7, 2010 (the Closing), we and our then wholly-owned subsidiary Image/Madacy Home Entertainment, LLC (IMHE) executed an Asset Purchase Agreement with the effective date of August 31, 2010 (Purchase Agreement) with Madacy Entertainment, LP (Seller) and Madacy Entertainment US, Inc. (Madacy US).Pursuant to the Purchase Agreement, IMHE purchased Seller’s home video division, consisting of certain DVD inventory, content advances and certain other assets, including the trade name “Madacy Home Video” (collectively, the Home Video Division).Pursuant to a Sublicense Agreement also executed on September 7, 2010 with an effective date of August 31, 2010 (Sublicense Agreement), IMHE exclusively sublicensed all of Madacy US’ rights to content for distribution (the Rights). The Madacy transaction provides us a well-established, retail-supported platform for distribution of promotional, budget priced products in the United States and Canada.In addition, we are able to further mine our substantial content library in developing new multi-disc product releases utilizing Madacy's unique packaging design and its dedicated retail shelf space. 26 Table of Contents The purchase price for the Madacy transactions included: (i) fair value of cash payments of approximately $1,213,000, of which $139,000 was included in accrued liabilities at March 31, 2011; (ii) the issuance of 940,070 shares of unregistered Image common stock valued at $200,000 (contractually based on the average closing price for 20 trading days ending immediately before the third trading day before the effective date of the Purchase Agreement, which approximates fair value); (iii) a 30% limited liability membership interest in IMHE (IMHE Noncontrolling Interest); (iv) the assumption of Seller’s obligations by IMHE under (1) the Replication Services Agreement (Replication Services Agreement) dated July 28, 2010 with the effective date of July 1, 2010 between Sony DADC US Inc. (Sony DADC) and Seller; (2) the Security Agreement (Security Agreement) dated June 1, 2010 between Sony DADC and Seller; and (v) the execution of a Guarantee Agreement (Guarantee Agreement) dated August 31, 2010 by Image in favor of Sony DADC, guarantying all of the obligations of IMHE to Sony DADC pursuant to the Replication Services Agreement and Security Agreement.The obligations under the Replication Services Agreement include, without limitation, the repayment of a $2 million advance ($1,826,000 net of a discount of $174,000) to Sony DADC pursuant to the terms and conditions of such agreement.The $2 million advance is to be repaid at $0.10 per IMHE disc manufactured until the advance is repaid. The IMHE Noncontrolling Interest is subject to a right of repurchase by us on August 31, 2013 at a repurchase price calculated as the product of 2.25 times the operating income for four consecutive fiscal quarters ending on or prior to the repurchase date, as determined in accordance with the terms of the Operating Agreement executed on September 7, 2010 with an effective date of August 31, 2010 (Operating Agreement), multiplied by the IMHE Noncontrolling Interest.If we do not repurchase the IMHE Noncontrolling Interest on August 31, 2013, then we are required to repurchase such interest on August 31, 2014 at a repurchase price calculated as the product of 2.75 times the operating income for four consecutive fiscal quarters ending on or prior to the repurchase date, as determined in accordance with the terms of the Operating Agreement.If we undergo a change of control on or prior to August 31, 2013, Seller may opt to have Image repurchase the IMHE Noncontrolling Interest substantially based on the formula for a repurchase at August 31, 2013.In connection with the repurchase of the IMHE Noncontrolling Interest, the Sublicense Agreement will terminate and Madacy US will transfer all of its ownership right, title and interest in and to the Rights to IMHE, as such Rights are added to or terminated (with IMHE’s consent) during the period between August 31, 2010 and the date of our repurchase of the IMHE Noncontrolling Interest. In connection with the purchase of the Home Video Division, on September 7, 2010, we entered into a three year Management Services Agreement with Madacy Entertainment Management LP, and IMHE entered into an Employee Services Agreement with Sonoma Entertainment LP, each of which was effective August 31, 2010.Pursuant to the Management Services Agreement, we will pay fees for management services provided by certain employees who oversaw the Seller’s Home Video Division prior to the Closing.The management fee is $400,000 per year for each of the three years of the term, subject to adjustment based on IMHE’s operating income as calculated in accordance with the terms and conditions of the Operating Agreement (which has a $200,000 floor and an $800,000 ceiling annually), to be paid quarterly.Pursuant to the Employee Services Agreement, IMHE agreed to pay approximately CDN$29,000 per month for the services of certain people employed in connection with the Seller’s Home Video Division prior to the Closing who will continue to assist IMHE with the Home Video Division.The Employee Services Agreement will remain in effect until Image’s repurchase of the IMHE Noncontrolling Interest. In connection with the purchase of Madacy Home Video, Madacy’s distribution agreement with MMS-Millennium Media Services was assigned to IMHE for distribution of the IMHE products. Manufacturing and Distribution with Sony Pictures Home Entertainment On August 23, 2010, we signed a three-year Distribution Services and License Agreement with Sony Pictures Home Entertainment Inc. (SPHE), to act as exclusive manufacturer to meet the Company’s DVD requirements, including Blu-ray Disc high-definition format, and to provide related distribution and other logistics services in exchange for certain fees.SPHE acts as our vendor of record for shipments of physical product to North American retailers and wholesalers.However, under our relationship with SPHE, we are responsible for the credit risk from the end customer with respect to accounts receivable.On September 8, 2010, an interest-free $2.5 million advance against future replication from SPHE, to be repaid at $0.15 per disc manufactured until the advance is repaid, and a $750,000 non-recoupable advance were received from SPHE and were used to reduce the then-outstanding borrowings under our previous revolving credit facility with Wells Fargo Capital Finance. The non-recoupable advance was used to pay the fee incurred for terminating our arrangement with our former replicator.Both advances (non-recoupable for the first year only and recoupable) are subordinated to all obligations outstanding to PNC Bank, N.A. under our new revolving credit facility. Until the advance is repaid, SPHE will have a security interest in all our assets in second position behind PNC. Given the progress we have made with the transition, it is likely that none of the termination conditions will be triggered within the first year and, therefore the termination fee was offset by the non-recoupable advance resulting in a net zero impact to cost of sales.After the first year, the unrecouped portion of the recoupable advance is refundable, the nonrecoupable advance is not refundable. 27 Table of Contents The SPHE agreement provides us several significant advantages, including: o significant reduction in replication costs, particularly as related to Blu-ray manufacturing; o ability to sell directly to key accounts such as Walmart, Best Buy and Costco, which eliminated other third-party distributor fees, providing incremental revenues, higher gross margin and ability to better manage retail inventories; o ability to access SPHE’s point of sale reporting systems to better manage replenishment of store inventories on a daily basis to maximize revenues and minimize product returns; and o ability to access Sony's extensive Scan-Based Trading network that features product placement in over 20,000 drug and grocery outlets. Sublicense Agreement with SPHE Concurrent with entering into the Distribution Services and License Agreement with SPHE, we also entered into a Sublicense Agreement that provides us the ability to market and distribute 60 titles previously distributed by SPHE.The list of titles includes releases such as Sydney Pollack's Absence of Malice (starring Paul Newman and Sally Field), And Justice For All (directed by Norman Jewison and starring Al Pacino), and Adaptation (directed by Spike Jonze, starring Nicolas Cage, Meryl Streep and Chris Cooper). Customers’ Bankruptcy Filings On February 16, 2011, Borders Group, Inc., filed for Chapter 11 bankruptcy protection.Net revenues from Borders for fiscal 2011 was $742,000.As of March 31, 2011, we recorded an aggregate reserve of $408,000 for potential uncollectible receivables from Borders, which was the net amount due at March 31, 2011 less payments received prior to the bankruptcy filing.It is unclear as to whether we will recover any of the monies owed to us by Borders. On September 23, 2010, Blockbuster Inc. filed for Chapter 11 bankruptcy protection. Net revenues from Blockbuster for fiscal 2011 was $1,079,000.As of March 31, 2011, we recorded an aggregate reserve of $273,000 for potential uncollectible receivables from Blockbuster, which was the net amount due at March 31, 2011 less payments received prior to the bankruptcy filing.It is unclear as to whether we will recover any of the monies owed to us by Blockbuster. On February 2, 2010, Movie Gallery Inc., owner of rental chain Hollywood Video, filed for Chapter 11 bankruptcy protection.Both Movie Gallery and Hollywood Video were customers of Image.It is unclear as to whether we will recover any of the monies owed to us by Movie Gallery or Hollywood Video.As of March 31, 2011, we had reserved100% of the remaining receivables of $815,000, which represents our receivables from them prior to the bankruptcy filing. Liquidity and Capital Resources Working Capital At March 31, 2011, we had a working capital deficit of $6.9 million, which is improved from a working capital deficit of $7.8 million at March 31, 2010.Operational improvements from lower infrastructure costs and the execution of the SPHE distribution agreement were offset by the assumption of liabilities as a part of the purchase of Madacy Home Video and accrual of dividends related to the Series B Cumulative Preferred Stock (or Series B Preferred). 28 Table of Contents Our working capital has historically been generated from the following sources: · operating cash flows; · availability under our revolving credit facility; · private placement of debt and equity instruments; · advances from our disc manufacturer, sublicensors, subdistributors; and · trade credit. The more significant factors affecting cash provided by our operating and financing activities during fiscal 2011 were: · $2.5 million advance on future manufacturing received under the Distribution Services and License Agreement with SPHE; and · $1.75 million advance on future Canadian distribution activities received from Entertainment One; and · overall savings from implementation of cost reduction plan implemented in January 2010. The more significant factors affecting cash used in our operating, investing and financing activities during fiscal 2011 were: · increased production costs of $3.1 million; · increased royalties and distribution fee advances for exclusive content of $2.9 million; · purchase of the video business from Madacy Entertainment; and · net repayments of $264,000 under our revolving credit facility as a result of receipt of working capital. During fiscal 2011, we believe we improved our overall liquidity and financial condition due to, among other things, the replication advance received from SPHE (as discussed above) as well as the continued effects of cost reduction plan although we continued to have constrained liquidity.In fiscal 2010, we executed a cost reduction plan which included reducing personnel, benefit costs, advertising and other marketing expenditures, travel and trade show expenditures and third-party commissions.The effects of these cost reductions carried into fiscal 2011.These improvements in liquidity enabled the Company to increase its investment in high-profile content (including The Way Back) not released in fiscal 2011. Capital Resources Cash.As of March 31, 2011, we had cash of $333,000, as compared to $460,000 as of March 31, 2010. Borrowing Availability.At March 31, 2011, our borrowing availability was $7.1 million ($8.6 million based upon eligible accounts receivable less the $1.5 million minimum requirement). Wells Credit Facility.During fiscal 2011, we had a revolving credit facility with Wells Fargo that provided us with a revolving credit facility of up to $15 million (reduced from $20 million on February 1, 2011) (or Wells Credit Facility). Actual borrowing availability under the line was based upon our level of eligible accounts receivable and eligible inventories.The term of our Wells Credit Facility would have matured on July 31, 2011; however, on June 23, 2011, we entered into our PNC Credit Facility and repaid and terminated our Wells Credit Facility.See“2011 Events – New Revolving Credit Facility” above for additional information related to our PNC Credit Facility. We were in compliance with all financial and operating covenants under the Wells Credit Facility at March 31, 2011 and are in compliance with all financial operating covenants under our PNC Credit Facility at June 28, 2011.However, given our current liquidity constraints, it is not possible to determine whether we will be in compliance with all financial and operating covenants in the future. Disc Replication Advance.SPHE manufactures our tangible goods, including DVDs and Blu-ray discs.On September 8, 2010, we received an interest-free $2.5 million advance against future manufacturing from SPHE, to be repaid at $0.15 per disc manufactured until the advance is repaid.See “2011 Events – Manufacturing and Distribution with Sony Pictures Home Entertainment” above. 29 Table of Contents Results of Operations During the latter part of fiscal 2011, as a result of changes in management’s view of the Company's operations, the Company reorganized its reporting segments in order to better align them with the methods used by management to manage, evaluate, operate and internally report the business activities of the Company.Based on this reorganization, the Company's three former reporting segments, Domestic, Digital and International, have been combined into and restated in one reporting segment, Worldwide Entertainment. Our Worldwide Entertainment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast, including cable and satellite, video-on-demand, streaming video, downloading and sublicensing. Net Revenues Net revenues for fiscal 2011 were $88,959,000, compared with $93,070,000 for fiscal 2010.The decrease in net revenues for fiscal 2011 as compared to fiscal 2010 was primarily due to fewer high-profile, cast-driven new releases in fiscal 2011 as a result of the fewer acquisitions made prior to January 2010 which were released in fiscal 2011.Although DVD revenues were down by 19.2%, Blu-ray revenues were up 70.8% as a result of consumers’ continued acceptance of the Blu-ray format.Both digital and broadcast formats were up as these formats continue to grow.Other revenues in the table below include distribution of CDs as well as rental, theatrical and non-theatrical revenue streams. Net Revenue by Format: Fiscal Year Ended March 31, % Change (in thousands) DVD $ $ )% Blu-ray Digital Broadcast Other ) Net Revenues $ $ )% As a percentage of net revenues: DVD % % Blu-ray Digital Broadcast Other % % In fiscal 2011, Amazon.com and AEC each accounted for approximately 16% of our net revenues.In fiscal 2010, Amazon.com and AEC accounted for approximately 17% and 14% of our net revenues, respectively.Additionally, our top five customers accounted for over 45% of our fiscal 2011 net revenues.Our top performing 30 new release titles for fiscal 2011 and fiscal 2010 generated net revenues of $17.5 million and $25.2 million, respectively.Our 30 top performing titles, whether released new in the fiscal year or in prior fiscal years, generated net revenues of $21.8 million and $33.2 million in fiscal 2011 and fiscal 2010, respectively. Cost of Sales Our consolidated cost of sales for fiscal 2011 was $68,480,000, or 77.0% of net revenues, compared to $74,337,000, or 79.9% of net revenues, for fiscal 2010.The minimal fluctuation in consolidated cost of sales as percentage of consolidated net revenue between the two years is discussed in Gross Profit Margin below. Gross Profit Margin Our consolidated gross profit margin for fiscal 2011 was $20,479,000, or 23.0% of consolidated net revenues, compared to $18,733,000, or 20.1% of consolidated net revenues, for fiscal 2010, primarily as a result of the lower manufacturing costs with SPHE as well as higher margin on sales of Madacy product.The gross profit margin in fiscal 2011 included a $2.5 million fourth quarter charge representing accelerated amortization and fair value write-downs, down from a fourth quarter fiscal 2010 charge for accelerated amortization and fair value write-downs of $2.8 million.The fourth quarter fiscal 2011 charge negatively impacted fiscal 2011 gross margin by 2.9%, down from 3.0% for the fourth quarter fiscal 2010 charge. 30 Table of Contents Items affecting our gross margin included: · the sales mix of individual titles (because each of our exclusive agreements has differing terms); · the strength of a title’s sales performance; · the selling price of a title; · the costs that we are responsible for, including disc manufacturing and distribution costs; and · third-party net profit participations, specifically the royalty rates, distribution fees retained and profit splits inherent in the agreements. A reconciliation of the factors contributing to the increase in gross margin percentage for fiscal 2011 of 23.0% from fiscal 2010 of 20.1% follows: 0.4% Lower pricing discounts and market development funds provided to customers Changes in product and format mix and manufacturing savings Higher freight and fulfillment expenses 2.9% Increase in gross profit margin Selling Expenses Selling expenses for fiscal 2011 were $6,326,000 compared to $11,272,000 for fiscal 2010 and, as a percentage of consolidated net revenues, decreased to 7.1% from 12.1% for fiscal 2010.This decrease was primarily due to the continued effects of the cost reduction plan which we began in fiscal 2010 and resulted in lower costs for advertising and promotional expenses associated with theatrical releases of $3.3 million in fiscal 2011.A substantial portion of the higher selling expenses in fiscal 2010 was due to higher advertising and promotional expenses related to the theatrical release of one title, Management, which had associated advertising and promotional expense of $1.9 million in fiscal 2010. Personnel costs and rent expense related to selling expenses were lower by $1.3 million and $180,000, respectively, for fiscal 2011 as compared to the prior year as a result of our cost reduction plan. General and Administrative Expenses General and administrative expenses for fiscal 2011 were $13,482,000 compared to $18,614,000 for fiscal 2010 and, as a percentage of consolidated net revenues, decreased to 15.2% from 20.0% for fiscal 2010, primarily due to lower costs as a result of our cost reduction plan. More specifically, the decrease in general and administrative expenses was due to the following: · lower personnel and related costs by $3.5 million; · lower bad debt expense by $600,000; · lower depreciation costs by $515,000; · lower insurance premiums by $480,000; · lower consulting fees by $452,000; · lower investment banking fees by $304,000; and · lower rent expense by $148,000. Offsetting the above expense decreases were: · higher external management fees by $458,000; · higher external legal fees by $390,000 associated with the SPHE and Madacy transactions; and · higher amortization of intangibles by $379,000. 31 Table of Contents Other Expenses/Income Other Expenses/Income consisted of interest expense, loss on extinguishment of debt and other income. Interest Expense % Change (in thousands) Noncash amortization of debt discount $ $ )% Noncash amortization of deferred financing costs ) Change in fair value of noncontrolling interest — Interest expense, net of interest income ) Interest expense, net $ $ )% As a percentage of net revenues % % %) Interest expense, net, for fiscal 2011 decreased as compared to fiscal 2010 primarily as a result of reduced interest-bearing debt levels.Net noncash charges to interest expense, representing amortization of the manufacturing advance debt discount and deferred financing costs, for fiscal 2011 and 2010, totaled $391,000 and $675,000, respectively.The change in fair value of noncontrolling interest relating to the Madacy transaction is included in interest expense due to the mandatorily redeemable right to purchase the IMHE Noncontrolling Interest.See “Note 7—Long-Term Debt” for more information on the amortization and deferred financing costs. Loss on Extinguishment of Debt The net loss on extinguishment of debt for fiscal 2010 was $277,000, related to the amendment of our senior secured convertible note in July 2009 on substantially different terms and the subsequent note retirement in January 2010.We had no similar event for fiscal 2011. Other Income The more significant components of other income of $2,386,000 for fiscal 2011 included: · $2,370,000 in noncash income resulting from the change in fair values of the stock warrant and purchase rights. The more significant components of other income of $7,751,000 for fiscal 2010 included: · $5,218,000 forgiveness of debt from various vendors; · $1,469,000 in business interruption fees in accordance with a merger transaction that was terminated in April 2009; · $334,000 of deferred rent written-off as a result of the renegotiation of a long-term lease, which does not include a rent escalation clause; and · $571,000 in noncash income resulting from the change in fair values of the stock warrant, purchase rights and embedded derivatives. Income Taxes We have recorded state income and franchise taxes for fiscal 2011 and 2010. Even though we have fully reserved our net deferred tax assets, such tax assets may be available to reduce future income taxes payable should we have future earnings. To the extent such deferred tax assets relate to net operating losses (or NOL) carryforwards, the ability to use such NOL carryforwards against future earnings will be subject to applicable carryforward periods and limitations subsequent to a change in ownership. As of March 31, 2011, we had NOL carryforwards for federal and state income tax purposes of $30.8 million and $26.9 million, respectively; however, due to the limitations on the utilization of the federal and state NOL carryforwards as a result of the change in ownership that occurred during 2010, the maximum NOL carryforwards that may be available to offset future taxable income through 2031 were reduced to $12.4 million and $18.0 million, respectively. 32 Table of Contents Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.Generally accepted accounting principles require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities.We base our estimates on experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that may not be readily apparent from other sources.Our actual results may differ from those estimates. We consider our critical accounting policies to be those that involve significant uncertainties, require judgments or estimates that are more difficult for management to determine, or that may produce materially different results when using different assumptions.We consider the following accounting policies to be critical: Revenue Recognition.In accordance with applicable Financial Accounting Standards Board (or FASB) guidance, we recognize revenues from home video distribution net of an allowance for estimated returns, as well as related costs, in the period in which the product is available for sale by our customers (at the point that title and risk of loss transfer to the customer, which is generally upon receipt by the customer, and in the case of new releases, after “street date” restrictions lapse).Rental revenue under revenue sharing arrangements are recognized when we are entitled to receipts and such receipts are determinable.We recognize revenues from domestic and international broadcast licensing and home video sublicensing, as well as associated costs, when the titles are available to the licensee and other FASB recognition requirements are met.We defer fees received in advance of availability, usually in the case of advances received from Universal Music Group International, Digital Site, Warner Music Australia and other international home video sublicensees, and for broadcast, until other revenue recognition requirements have been satisfied.Provisions for uncollectible accounts receivable are provided at the time of sale.As of March 31, 2011, deferred revenue totaled $5,331,000, down 18.9% from March 31, 2010. Royalty and Distribution Fees (including Recoupable Production Costs).For each reporting period, we estimate the ultimate total revenues to be received throughout a title’s exclusive distribution term from exploitation of that title in multiple home entertainment formats.While we charge royalty and distribution fee advances to operations as related revenues are earned, estimates of ultimate revenues are important in determining whether we should record additional royalty and distribution fee expense as cost of sales in any given reporting period.We amortize royalty and distribution fee advances to expense in the same ratio that the current period revenues for a title or group of titles bear to the estimated remaining unrecognized ultimate revenues for that title.Additionally, in circumstances required by FASB Accounting Standards Codification (or ASC) 926, Entertainment—Films, we recognize additional amortization to the extent that capitalized advance royalty and distribution fees exceed their estimated fair value in the period when estimated. We base our estimates of ultimate revenue for each title on the historical performance of that title, similar titles and specific genre performance.We attempt to reflect in our estimates the most current available information on the title.We update such estimates based upon the actual results of each format’s revenue performance.Estimates of ultimate revenues on a title-by-title basis are subject to substantial uncertainty.Factors affecting future actual performance include focus from the sales and marketing department (including advertising, promotions and price reductions), availability of retail shelf space, retail customer product placement and advertising, maintenance of adequate inventory levels, concert touring by the artist in the case of music-related DVDs and CDs, retail sell-through, and ultimately continued end-user consumer demand.Any of the above factors can contribute to a title’s actual performance exceeding or failing to meet our pre-release expectations of ultimate revenues.Overestimation of ultimate revenues would cause unamortized costs to be amortized at a slower rate or a delay in adjusting costs to their fair value until such time estimates are reduced, causing unamortized costs to be overstated and increased amortization of costs in a later period.Underestimation of ultimate revenues would cause unamortized costs to be amortized more quickly until ultimate revenue estimates are increased, causing unamortized costs to be understated and decreased amortization of costs in a later period. 33 Table of Contents Inventory Valuation.For each reporting period, we evaluate our ending inventories for excess quantities and obsolescence.This evaluation includes analysis of historical sales levels by title, format and genre, and projections of future demand.In addition, we write down inventories that are considered obsolete or overstocked.Remaining inventory balances are adjusted to approximate the lower-of-cost or market value, and result in a new basis in such inventory until sold.If future demand or market conditions are less favorable than our projections, additional inventory write-downs may be required, and would be reflected in cost of sales in the period the revision is made.Future demand will be dependent upon the continued retail customer acceptance of our content, future demand by end-user consumers, advertising, promotions and price reductions, market conditions (either favorable or unfavorable) and future warehouse storage limitations.Should projections of future inventory demand be overstated, the value of inventory would be overstated and current cost of sales understated, with future cost of sales overstated.Conversely, should projections of future demand be understated, the value of inventory would be understated and the current cost of sales overstated, with future cost of sales understated. Allowance for Sales Returns and Doubtful Accounts Receivable.For each reporting period, we evaluate product sales and accounts receivable to estimate their effect on revenues due to product returns, sales allowances and other credits given, and delinquent accounts.Our estimates of product sales that will be returned and the amount of receivables that will ultimately be collected require the exercise of judgment and affect reported revenues and net earnings.In determining the estimate of product sales that will be returned, we analyze historical returns (quantity of returns and time to receive returned product), historical pricing and other credit memo data, current economic trends, and changes in customer demand and acceptance of our products, including reorder activity.Based on this information, we reserve a percentage of each dollar of product sales where the customer has the right to return such product and receive a credit memo.Actual returns could be different from our estimates and current provisions for sales returns and allowances, resulting in future charges to earnings.Estimates of future sales returns and other credits are subject to substantial uncertainty.Factors affecting actual returns include retailer financial difficulties, the perception of comparatively poor retail performance in one or several retailer locations, limited retail shelf space at various times of the year, inadequate advertising or promotions, retail prices being too high for the perceived quality of the content or other comparable content, the near-term release of similar titles, and poor responses to package designs.Underestimation of product sales returns and other credits would result in an overstatement of current revenues and lower revenues in future periods.Conversely, overestimation of product sales returns would result in an understatement of current revenues and higher revenues in future periods. Similarly, we evaluate accounts receivable to determine if they will ultimately be collected.In performing this evaluation, significant judgments and estimates are involved, including an analysis of specific risks on a customer-by-customer basis for our larger customers and an analysis of the length of time receivables have been past due.Based on this information, we reserve an amount that we believe to be doubtful of collection.If the financial condition of our customers were to deteriorate or if economic conditions were to worsen, additional allowances might be required in the future.Underestimation of this allowance would cause accounts receivable to be overstated and current period expenses to be understated.Overestimation of this allowance would cause accounts receivable to be understated and current period expenses to be overstated. Valuation of Deferred Income Taxes.Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.We must assess the likelihood that our deferred tax assets will be recovered from future taxable income, and to the extent that it is more likely than not that such deferred tax assets will not be realized, we must establish a valuation allowance.The establishment, or increase, of a valuation allowance increases income tax expense for such year. We have a valuation allowance against 100% of our net deferred tax assets, which are comprised primarily of NOL carryforwards. Even though we have fully reserved these net deferred tax assets for book purposes, we would still be able to utilize them to reduce future income taxes payable should we have future earnings.To the extent such deferred tax assets relate to NOL carryforwards, the ability to use such NOLs against future earnings will be subject to applicable carryforward periods. As of March 31, 2011, we had NOL carryforwards for federal and state tax purposes of $12.4 million and $18.0 million, respectively, which may be available to offset taxable income through 2031.These amounts available reflect the limitations in the utilization of our NOL carryforwards as a result of a change in ownership that occurred during the year ended March 31, 2010. 34 Table of Contents Derivatives.ASC 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements. Fair value is defined under ASC 820 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value under ASC 820 must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value as follows: Level 1—Quoted prices in active markets for identical assets or liabilities. Level 2—Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Recently Issued Accounting Standards. In April 2010, the FASB issued ASU 2010-13, Compensation-Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades - a consensus of the FASB Emerging Issues Task Force.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.The adoption of ASC No. 2010-13 is not expected to have a material impact on the Company’s financial statements. In August 2010, the FASB issued ASU No. 2010-21, Accounting for Technical Amendments to Various SEC Rules and Schedules.This Update amends various SEC paragraphs pursuant to the issuance of Release No. 33-9026: Technical Amendments to Rules, Forms, Schedules and Codification of Financial Reporting Policies and became effective upon issuance.The adoption of ASC No. 2010-21 did not have a material impact on the Company’s financial position or results of operations. In August 2010, the FASB issued ASU No. 2010-22, Accounting for Various Topics—Technical Corrections to SEC Paragraphs.This Update amends various SEC paragraphs and became effective upon issuance.The adoption of ASC No. 2010-22 did not have a material impact on the Company’s financial position or results of operations. In December 2010, the FASB issued ASU No. 2010-28, Intangibles—Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts - a consensus of the FASB Emerging Issues Task Force.This Update amends the criteria for performing Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.The adoption of ASC No. 2010-28 is not expected to have a material impact on the Company’s financial statements. In December 2010, the FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations.This Update clarifies that, when presenting comparative financial statements, SEC registrants should disclose revenue and earnings of the combined entity as though the current period business combinations had occurred as of the beginning of the period only.The Update also expands the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010.The adoption of ASC No. 2010-29 is not expected to have a material impact on the Company’s financial statements. 35 Table of Contents In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This Update resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.”ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011. The adoption of ASC No. 2011-04 is not expected to have a material impact on the Company’s financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates and foreign currency exchange rates.We are exposed to market risk in the ordinary course of our business, including interest rates and foreign currency exchange rates. Interest Rate Fluctuation Risk At March 31, 2011 and 2010, approximately $6.1 million and $6.4 million, respectively, of our outstanding borrowings were subject to changes in interest rates.We do not use derivatives to manage this risk.This exposure is primarily linked to the Prime Rate and LIBOR. Management believes that moderate changes in the Prime Rate or LIBOR would not materially impact our operating results or financial condition.For example, a 10.0% increase in fiscal year end interest rates would have resulted in (i) an approximate $29,000 annual increase in pre-tax loss based upon our outstanding borrowings at March 31, 2011 and (ii) an approximate $30,000 annual impact on pre-tax loss based upon our outstanding borrowings at March 31, 2010. Foreign Exchange Rate Fluctuation Risk At March 31, 2011 and 2010, our accounts receivable related to international distribution and denominated in foreign currencies were minimal.These receivables are subject to future foreign exchange rate risk and could become significant in the future.We distribute some of our licensed DVD programming (for which we hold international distribution rights) internationally through sub-licensees.Additionally, we exploit international broadcast rights to some of our exclusive entertainment programming (for which we hold international broadcast rights).Management believes that moderate changes in foreign exchange rates will not materially affect our operating results or financial condition.To date, we have not entered into foreign currency exchange contracts. 36 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 38 Consolidated Balance Sheets as of March 31, 2011 and 2010 39 Consolidated Statements of Operations for the years ended March 31, 2011 and 2010 41 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended March 31, 2011 and 2010 42 Consolidated Statements of Cash Flows for the years ended March 31, 2011 and 2010 43 Notes to Consolidated Financial Statements 46 37 Table of Contents IMAGE ENTERTAINMENT, INC. AND SUBSIDIARIES Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Image Entertainment, Inc. Chatsworth, California We have audited the consolidated balance sheets of Image Entertainment, Inc. and Subsidiaries (the Company) as of March 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the two years in the period ended March 31, 2011. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Image Entertainment, Inc. and Subsidiaries as of March 31, 2011 and 2010, and the results of their operations and their cash flows for each of the two years in the period then ended in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California June 29, 2011 38 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED BALANCE SHEETS March 31, 2011 and 2010 ASSETS (In thousands) Current assets: Cash $ $ Accounts receivable, net of allowances of $8,462 – 2011 $8,688 – 2010 Inventories Royalty and distribution fee advances Other current assets Total current assets Noncurrent inventories, principally production costs Noncurrent royalty and distribution advances Property, equipment and improvements, net Intangible assets — Goodwill Other assets 86 86 Total assets $ $ See accompanying notes to consolidated financial statements. 39 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED BALANCE SHEETS, CONTINUED March 31, 2011 and 2010 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY (DEFICIT) (In thousands, except share data) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued royalties and distribution fees Accrued music publishing fees Deferred revenue Revolving credit facility Current portion of long-term debt, less debt discount — Series B cumulative preferred stock dividends payable Stock warrant and purchase rights 72 Total current liabilities Noncontrolling interest liability — Long-term debt, less current portion, less debt discount — Long-term portion of stock warrant — Total liabilities Commitments and Contingencies (Note 9) Series B cumulative preferred stock, $0.0001 par value, 30,000 shares authorized; 22,600 issued and outstanding at March 31, 2011 and 2010, respectively, with a liquidation preference of $22.6 million plus accrued and unpaid dividends as of March 31, 2011 and 2010, respectively (Note 10) Series C junior participating preferred stock, $0.0001 par value, 67,933.4 and 270,000 shares authorized at March 31, 2011 and 2010, respectively; none and 202,066.6 issued and outstanding at March 31, 2011 and 2010, respectively — Stockholders' equity (deficit): Common stock, $.0001 par value, 500 million and 100 million shares authorized at March 31, 2011 and 2010, respectively; 255,602,000 and 25,356,000 issued and outstanding at March 31 2011 and 2010, respectively 26 3 Additional paid-in capital Accumulated deficit ) ) Net stockholders’ equity (deficit) ) Total liabilities, preferred stock and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 40 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended March 31, 2011 and 2010 (In thousands, except per share data) NET REVENUES $ $ COST OF SALES Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Selling expenses General and administrative expenses Total selling, general and administrative expenses INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSES (INCOME): Interest expense Loss on extinguishment of debt — Other income ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES 26 98 NET INCOME (LOSS) ) Dividend on Series B cumulative preferred stock ) ) Deemed dividend on Series C junior participating preferred stock ) ) NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE: Net loss per common share – basic and diluted $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic and diluted See accompanying notes to consolidated financial statements. 41 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Years Ended March 31, 2011 and 2010 Common Stock (In thousands) Shares Par Value Additional Paid-In Capital Accumulated Deficit Total Balance at April 1, 2009 $
